 

 

 

VITED STATES DISTRICT FILED

Case 1:17-0r00092 Je] Goninei og Aika 6 Soleo Page 1KABRISBURG, PA

DIsTaleT oF Penns lWAM4 MAY 29 2020
per [VU
— . DEPUTY CLERK
Jose RolPAl- Q uinfonlEs
(fervent eR)
Civil. Actos No.

vi Chin Attia ho.) (U7-CR- 00293 ~00!

UNITED STA ZES OF AME RICA
CKespovotwt )

Detrtionee's Memorti pum of btw il S&Hbe7 of Motion
to Vadste , SET ASIDE OR CORRECT CoMue Tiow AP
Senet Puksuaut fo PP UGC SECTION PPR F/
Claiming Twerrectve Asst. of Counsel ul Seatbenttiae
FROLCEOLMGS

Now Comets, betiteteh, Tose Rolpad-Quirtowés, (rosé Aatb
jnoves fils [fonoltble Court fo yACHE , 5€t ASIDE oR Cokkect Als
Conviction AMO SEULEMCE UnlpeR 23 V-SC. IBES Puc 1 WEF Fe bE
Asst. of Caceusel, 4ain fetyfwuR s/Aves AS (Blows!

ah, BACK Geko UMD

OM OR AROUND, Feb: 26%, 1080, PEHTiMER WAS sealexteD to Lab-Moutds
Whe bEMG Chikaco with CouspiRecr to Disthibute Vdeewtres, Zu Verein

oF Al V5.6. Séetiias B4I LAC) | EV 0, 800 Canwo ti bossession) of Skio tet OR
MRE oF Gobhile BASE.

THE (étoho shows tet, latitimner Violieteo bls Superviseo Keleasé whtdl
Reeve Anew ChALGE basco on his pecent Med AGpeement; yet

basco oa wew (Aws Canto olel) Avallable ts Coumse| At Statue , (eC tdrtiz
Couldl Mot AVE PléAD fo AN MNMCORRELT AMID Ud Open (RUG en OUT»

 
[ EGA L SGAROK2B-G5300222-JEJ Document 59 Filed 05/29/20 Page 2 of 64

Petitioner has not filed a direct appeal
nor a previous 2255 motion. Accordingly, pursuant to 2255 HarbthS Filia f
Petitioner files this timely motion wis the one (1) year statute
of limitations where the rules state the following: (Zvew unset 2255)
The rules pursuant to 28 U.S.C. 2255; does address that an in-

dividual can file even past the one (1) year statue of limitations

 

when or on the grounds that he is "actually innocent" of a partic-
ular charge (or enhancement illegally derived) and in the interest
of brevity and judicial economy, when a correction of an illegal

senterice must he further adjudicated such as:

1) To. prevent :a complete miscarriage of Justice that would
result from allowing a unconstitutional sentence to stand
(U.S. v. Cabey) 429 F.3d 93 (2005) (Also see), (U.S. Maybeck)

23.F.3d 888 (1994), (U.S. v. Mikalajunas) 186 F.3d 490, 495
(1999)

-2) A new claim raised could not have been raised in a prior
motion; nor presented previously because the issue raised
was not available at the time of sentencing; ((2255) (h)(2))

' 3) A change in the law that directly effect the guideline ‘range
of his sentence or incorrectly created resulting in an im-
proper.classification (U.S. v. Whitley), 737 F.App x 147,
148-49 (4th Cir. 2018); (Also see) (U.S: v. McCollum) ,885
F.3d 300, 307-09 (2018); or

4) Newly discovered evidence that if proven and-.viewed in the
light of the evidence as a whole would be sufficent to est-
ablish by clear and convincing evidence; that no reasonable
fact finder would have found the movant guilty of the offense.

 

Petite CAS of Mew Llws) 7's way Challlualile Corutesy - )
Citta he was WershlY Ano (MEGAlY seylecen tp AW (iborbhect Cnidelules
RAGE bY We of missnuite Peourbéo bY Counsel fo slaw a fled Pett
fet hiner Could wot Cok should ator J hina Fleép to. fete (mee ws
ul: tiynsefe CY SLUd POWEED td (20 - (Nout LAs sf witli 2. KeARs of § UPEEUSIED
REMASE /' twh Cal Kelibien ER hen CLofhectl a Sbndhentel2 f) JASEO o ond PAE
(weet DhuG Aftowld b AOE S uplokteo bY THE Evibente Rot rekeD

BY be Gov'e At Che time of the UA AGhee met HGNEO. AlCohDiMglY,
PetitoneR has Alea A tmelY aax5 CPU) Petition |

: ees 72) —_— —

 

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 3 of 64
II. PRELIMINARY STATEMENT

 

Petitioner acknowledges that within:his plea agreement ., he waived
certain appeallate rights; however, Petitioner cannot waive his con- |
stitutional rights when there’ is a violation of his 5th amendment
rights to a fair due process to he sentenced most favorable corsi-
Stent to new laws and Supreme Court rulings.

As recently as February 21, 2018, Supreme Court decided in favor in the
case (Class v. United States), 138 S.Ct. 798, 200 L.Ea.2d 37; 2018 US Lexis
1378; 86 U.S.L.W. 4055; 27 FLA.L.Weekly Fed.5.60 No. 16-424; that a valid
guilty plea forgoes not only a fair trial, but also other accompanying constitutional
guarantees. While those simultaneously relinquished rights include the privilege
against compulsor self-incrimination , the jury trial right, and the right
to confront accusers, they do not include a waiver of the privileges which
exist beyond the confines of the trial. oS

By its own terms, Fed.Rule.Grim.P.11(a)(2) itself does not say whether
it sets ‘forth the exclusive procedure for a defendant to preserve a constitutional
claim following a guilty plea. At the samé time, the drafters’ notes acknowledge
that the United States Supreme Court has held that.certain kinds of constitutional
objections may be raised after a plea of guilty. The notes then’specifically
refer to the Menna-BlackLedge doctrine. They add that the Rule should not

be interpreted as either broadening or narrowing that-doctrine or as establishing
‘procedures for its application. And the notes state that Rule -11(a)(2) has.
no application to the kinds of constitutional obj ections that may be raised
under that doctrine. ;

.Furthering,- the court found: that a guilty plea, by. itself does not bar
a federal criminal defendant from challenging the constitutionality of his
statute of conviction on direct appeal or collateral proceedings. ‘
This holding flows directly from this. Court's priot decisions. Fifty
years ago, in Haynes v. United States » the Court addressed a simitér elaim °
challenging the constitutionality of a criminal statute. Justice Harlan's
opinion forthe Court stated that the defendant's "plea of guilty did not,
of course, waive his previous [constitutional] claim." 390 Us 85 » 87, n.2
88 §.Ct. 722, 19 L.Ed.2d 923, 1968-1 C.B. 615. That [200 L.Bd.2d 40] clear
statement reflects an understanding of the nature of guilty pleas that stretches,
in broad outline, nearly 150 years. Subsequent decisions have elaborated upon
it. In Blackledge v. Perry, 417 US 21, 94 S.Ct. 2098, 40 LEA. 2d 628, the

— C3)
‘Court recGasé ded 7eheO022aW Edy posumpens “SomElled Qaéeeo.i Rage 4 ghSdnar

violations, '"

related ‘to events (such. as grand jury proceedings) that "'occufr]
prior to the entry of the guilty plea.'" Id., at 30, 94 S.Ct. 2098, 40 Lied.2d
628 (quoting Tollett v. ‘Henderson), 411 US 258, 266-267, 93 S.Ct. 1602, 36
L.Ed.2d 235). However, where the claim implicates "the very power of the State"
to prosecute the defendant, [138 S.Ct. 801] a guilty plea camnot by itself
‘bar it. 417 U.S. at 30, 94 S.Ct. 2098, 40 L.Ed.2d 628. Likewise, in Menna
v. New York, 423 U.S. 61, 96 S.Ct. 241, 46 L.Ed.2d 195, the Court held that
because the defendant's claim was that "the State may not convict [2018 US -
LEXIS 3] [him] -no matter how validly his factual’ guilt is established," his
guilty plea, therefore, [did] not bar the claim." Id, at 63, n.2d, 96 S.Ct.

241, 46 L.Ed.2d 19. In more recent years, the Court has reaffirmed the Menna-

Blackledge doctrine's basic teaching that "'a plea of guilty to a charge.does
not waive a claim that -~judged on its face--the charge is one which the State
may not constitutionally prosecute..'" United States v. Broce, 488 US 563,
575, 109 S.Gt. 757, 102 L.Ed.2d 927 (quoting Menna, supra, at 63, n.2°96 S.Gt.
241, 46 L.Ed.2d 19). Pp. —, 200,. L.Ed. 2d, at 42+44..

In this case the Government and Petitioner agreed on a Pléa-v:Apreement.

As in (Class v. U.S.),. the Government contends that by entering
a guilty plea and the court (colloquy) explains the waiver condit-
ons on which Petitioner inherently relinquished his constitutional
claims in similar circumstances such as Petitioner as in (Glass. )

The Supreme Court's most recent ruling in (Class v. U.S.) puts
to rest claims made by the Court that Petitioner waived his rights
to appeal per his plea agreement and seritericing colloquy. This dec-
ision is a harmful plain error and a violation of Petitioner’ Ss cor-
stitutional rights.

Petitioner files this timely motion pursuant to (CLASS) and
Supreme Court decisions in which Petitioner carinot waive his appeals
rights aud thus Petitioner files this Habeas Corpus petition. Period!
Case 1:17- Fee Ed HEI 1D Flegeopieg2p Page 5 of 64

 

StHOMHCAT (ofl tes Ale) , be HiPinée ao 5 Yhit DUG Attottitts Afi
to hin At $eaibeltile WAS tad FACE ACT Sieh fen by Ay REM PHYSICAL

Evineate, AV thimal FefitaneR Pltho fo & Kiépans ob meré of COCs ME
Lhe Gou'l ADMTED Af Fé MMLING Stee” MEME ins A fetal of ¢ YEO GAs
of Cothiue Four) Ano Able(buter po Per ewer lato pwthcita Closé te

5 Kilo@liins .

[ke Covt Apaieo ovAace. kelecnut Cououct Shotd bE OMSIBLED
StH tht, “Yhete wiepe seveea! /(Rxes (3) ve wort, Al Got BE
Fhég | ” Motul, Crnutsel should hiwe ppguGlt 7 c Ye Ae Out 6 Atay
Lit, Hhece wis A chidtee jy lhe baw leullias - CAA lid lé Soh StAFLES
oF aanvic bens s Parrsupnt fo BUCHAN) Arvo FUe/ 900 j. boa, whit ~AE
Cort eset ensipR bE Youwa thE shEPUE Cop ORG elt sedt Cok
Actual touautl fo detiimiae A feug QunutitY riot flésintléd bOVRE
A Jury of bis Peers.Cs€6 US. Ve Abbilflial ) ania alle CASES tat PADMOR «

Cie Ateh #1 - Full oplaren yf Maupin)

Subsequently the Govt's enhancement and charges being illegal
would mean that Petitioner was-ssentenced on:a calculation of appl-
icable guideline range used that was in error. Such is the case that
on April 20, 2016 (Molina - Martinez v. U.S.) 136, S.ct 1338, 1344
the Court:.determined that the district court had errored ard should
have sentenced the deferdant to a lower guideline ranrige hecause the
Court found that a sentencing: procedure which begins with incorrect
calculated guideline range level is infected with "Plain" error arid
requires resentencing even where there has heen failure to object

(by way of plea) to the Court's guideline calculation. (In further

support.also see.... (Haskell v. Superintendent Géeen SCI, 2017 BL
266640 3rd Gir. No. 15-8427 (2017)i:Harris v. U.S., No. 17-3341
(3rd Cir.) (2018). Al5u—(See Rosales-- Mireles v.

U.S. 138 S.Ct. No. 1897 (2018); Also, US. v. Antonucci, 667 Fed.
Appx. 121, 2016 U.S. App. Lexis 11396).
IY~,AK QUZ9 EIN FA)
Case 1:17-Cr-00222-JEJ Document 59 Filed 05/29/20 Page 6 of 64

Accordingly, defense counsel advised that prior to sentencing,
all witnesses proffered by the Govt for claims of relative conduct
would he personally interviewed (or cross examined) to clear up any

false claims previously made by co-defendants

cooperating to .save themselves. Unfortunately, this did not occur and thus left the
Court with devastating impression of Petitioner. Defense counsel failed to provide
the basic professional norms to interview (or at worse cross examine) individuals

who would claim testimony as a safety valve to a lesser sentence.
The record clearly provides proof that defense counsel objected to manyyo£. the. |
gov'ts claims for enhancements, along with relative conduct in the gov'ts windfall

argument. However, defense counsel offered "NO'' FRAP or case laws to support its

claims, thus proving to be unprepared. Period! ‘ 7

Recently, two cases address (Just to name a few here)’ matters

-Olving incorrect PSR reports as in;

In United States v. Pauling, the Second Circuit affirmed the District Court's order granting the defendant's motion to set aside
his conviction for Conspiracy to Distribute or Possess with Intent to Distribute 100 Grams or More of Heroin. The Court
concluded that the District Court had correctly found that the evidence at trial was insufficient to establish the quantity element
of the offense (100 grams or more), and therefore entered judgment of conviction instead to a lesser-included offense that did
not have a mandatory minimum sentence. - ee. wm |e, oo.
Defendant was convicted of being a member of a drug conspiracy with an individual named "Low." It was uncontested at trial
that defendant Pauling and Low conspired to distribute 89 grams of heroin based on four transactions documented by the
government. However, defendant Pauling argued that the government had not proved that the conspiracy included:-at least 11

more grams beyond a reasonable doubt, a quantity that would trigger the mandatory minimum sentence.

The government, in turn, relied on two different theories to demonstrate the necessary, additional grams; First, the
government argued that it had established these additional grams based on a July 3 phone call in which a customer ordered 44
grams from Pauling. These 14 grams were already included in the 89, but the government asserted that another 14 grams
could be "inferred" from this particular phone call because the customer stated that he wanted the "same thing as last time."
Second, the government argued that the jury could “infer” the additional 11 grams from the course of dealings.between
defendant Pauling and Low, which indicated that they might have engaged in other similar transactions. ,

The trial court and the appeals Court rejected both of the government's argumenis in turn. In short, the Court concluded that.
while both of these theories might support "reasoned speculation" that the additional 11 grams of heroin had been involved in
- the conspiracy, neither one allowed for a sufficient inference that would establish the inclusion of 11 or more additional grams

beyond a reasonable‘ doubt. .

Judge Chin's careful, searching analysis of the facts is a reminder that, while the defendant's burden to overturn a verdict based
on insufficient evidence is a high one, so too is the burden that the government must carry to prove every element of its case

beyond a reasonable doubt. (see Atnen# )

(@)
ase 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 7 of 64
Ground Petitioner qualifies for relief, pursuant to (U.S. v.

Maupin) No. 19-6817; Stating that an individual cannot
be sentenced outside of the actual statue of corviction
thus eliminating claims of relevant (OR ACTUAL) conduct
to he used for enhancement purposes.

Of great leagl Consequences, in (U.S. v. Maupin) No. 19-6817;
speaks to what the Supreme Court makes clear that, a covered off-
ense is determined by the Statute of Gonviction, not "actual conductil
or “relevant conduct’. This ruling the Govt conceded to itt the
Fourth Circuit (See United States Motion to Remand, (E.C.F. No. 26)

Next; turning to (Biglow v. U.S.) (See attachment ‘S the full opinion.

c's claims where the district
icularized findings that Biglow was

drugs much less than the 500 grams
necessary to support the mandatory minimum; he plead to,

4

Petitioner claims for ineffective assistance of counsel erroneous
and incorrect advice regarding what availability of sentencing reductions
as well as; to what restriction Petitioner would plea to concerning
relative conduct; due to defense counsel asserted that the govt could
hot argue for any additional drug amount above Ikjlo or more grams of
Cothilé base offense. Implicityly, the District Court's plea colloquy
does not serve to remedy counsel's incorrect advice, and Petitioner
argues the grounds that he was harmfully prejudiced against and would
not have entered a plea, but for the.incorrect and unprepared advice
of defense counsel.

As in the third circuit case in (US v. Bui), 795 F.3d 363; 2015
U.S. App. LEXIS 13548 No. 11-3795 (Aug 4, 2015) the court decided
that; "

(1)
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 8 of 64

When addressing a guilty plea, counsel is required to give a defendant enough information to make a
reasonably informed decision whether to accept a plea offer. Courts have identified potential sentencing,

know the U.S. Sentencing Guidelines Manual and the relevant U.S. Circuit Court precedent. /

‘An atiorney's ignorance of a point of law that is fundamental to his case combined with his failure to

perform basic research on that point is a quintessential example of unreasonable performance under
. Strickland. :

(OTHER SUPPORTIVE CASES BELOW)

(Alleyne V. United States), 133 $.ct. 2151 (2013).

United States v. Figueroa Labrada) ,’ 720 F.3d 1258, 1265 (10th Cir.)
2013. : |

(United States v. Asch), 207 F.3d 1238, 1245 n.7 (10th Cir.) 2000
(Wessel v. City of Albuquerque), 463 F.3d 1138, 1143 (10th Gir. 2006)
(United States v. Webb) 98 F.3d 585, 587 (10th cir. 1996).

(United States y. Arias Santos), 39 F.3d 1070 (10th cir 1994),
(United States vy. Patterson), 713 F.3d 1237, 1249 (10th Cir. 2013)
See generally USSG 1Bi.3 comment, (N.2) providing several examples
applying this rule.)

(United States vy. »Gassius), 777 F.3d 1093, 1094 (10th Gir. 2014)
week CUNITED STATES v. BEAMUS) No. 19-5533 (6th Cir.) Nov 21, 2019 (RECENT)

 

Itt Sum, Petitioner was sentenced or incorrect information and
adopted by the Court, within the PSR report, that led to an inco-
rrect and illegal sentence atid due to 6th amendment violation given
on misadvice’ by Defense Counsel, thus violating Petitioner's Sth am-
endmert to fair and correct due process as a matter of law.

 

 

 

 

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 9 of 64

Ground @% Petitioner qualifes for relief, Pursuant to (U.S. v. Sterling)
No. 18-2974 (8th Gir.); because the information contained
in the PSR did not have "sufficent indicia of reliability
to support its probable accuracy leading to a 5th Amendment
violation. (DRUG AMOUNT UNPROVEN AND NOT FOUND TO SUPPORT
THE COURT'S DETERMINATION AT SENTENCING) (sec AM4é4 4 3)

As of 2019; Court's have vastly agreed as found in (U.S. v.
Sterling) No.18-2974 (8th Gir.) (Nov 1, 2019), similar to Petitioner's
new claims, that his PSR report based on information contained in the

PSR did not have sufficent indicia of reliability to support its

 

probable accuracy. The record is clear that Petitioner's indictment
had no drug quantity» amount; and the Court used written statements
(NOW DEEMED TO BE ILLEGAL ON ITS FACE) to come to a higher drug amount;
Petitioner was misadvised to sign a plea of 280 grams or more pursuant
a 846 violation on unproven drug weight on unquantified claims that

to one testified to prior to or at sentencing.

The Court without a doubt adopted an illegal finding; much-as
in the case of (Sterling) such as;

1) Unproven drug quantity, (oF 5 kilo cbauns va mole)
2) illegally used relevant conduct claims on unproven written
(unsubstantiated) statements.

3) Disputableaaccurances between the parties.

4) Claims of control buys on witnesses and wothing further per-

taining to evidence to support such claims (AND ALIKE)

In €onclusion, Petitioner's case is in line with Sterling where
the Court stated "It is the Govt's burden to prove the quantity of
drugs a person is responsible for by a perponderarice of the evidence
and the Govt's sole argument that the amount.stipulated (By co- def
endents by informants claiming relevant conduct, without testimony
from those informants at sertericing hearings to establish quantity
and foreseeability, cannot stand and must be viewedzas mere specu-
lation by the Govt. The Court reversed and remanded (Sterling's)

case for resentencing, as should this Court due to the fact that

like Sterling, this Court adopted a PSR and plea agreement not su-

 

 

 

 
4
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 10 of 6

supported by a drug quantity or amount given to Petitioner on the

mere speculation (See Attachment - the Sterling Decision)

GROUND 3: Petitioner qualifies to be sentenced according to the
National sentencing disparities on correct ard similar
Guidelines of others with the same charges (AND ALIKE)

The Court's multiple errors cumulatively Speaking, is a con-

'
guilty of similar conduct." 18 U.S.c §3553 (A) (6). (Kimbrough v.. U.S.
952 U.S. 85, 108 (2007). Additionally, this statute requires a sep-

tencing Court to consider nationwide sentencing disparities under
Procedural reasonableness. It is without question Petitioner was sen-
tenced outside of nationwide reasonableness and guidelines.. Had the
Court researched this-at the time of the Petitioner's sentence, he
would have received a much lesser sentence than years.

U.S. v. Titchell, 261 F.3d 348, 2001 Appx. LEXIS 18480 (3xrd Gir. 2001).

Of great importance; a review of the discrepancies that arose (at Sentencing
and/or resentencing) when the Sentencing courts did not look at the actual

role reduction, regardless if ‘co-defendants not having similar records, applies
to Petitioner in comparison to other co-defendanits , where in summary is as
Such:
Some Courts "assessed" a defendant against a hypothetical average participant.
See, e.g. U.S. vy. Teeter, 257 F.3d 14, 30-31 (1st Cir. 2001) (writing that
a defendant must demonstrate that he is both less culpable than most. other

7943; U.S. v. Rojas-Millan, 234 F.3q 464, 473 (9th Cir. 2000); U.S. v. Davis
—t2: Ve Davis
938 F.2d 744, 747 (7th Cir. 1991),

 

 
AcGASAIRRTG, OFFS) POCUTEDL Pes FiO RR Looe eon? us.
App-: Lexis 3235, No. 15-3097-cR (Feb 23, 2017), the court vacated
and remanded for further proceedings when Gonzalez plead to a certain
guideline range pursuant to 11¢¢)(1)(c) agreement, to his applicable
guideline should have been and the court changed, without regards
to the Petitioner's agreement thus changing and making a different

calculation. (See Attachment 7 opinion for the Gonzalez case in
full).

The record proves clearly, that Petitioner should have. been sen-

tencéd to a lower range of the guidelines such as’ follows:

5 CBASEO on DRUG AMedat) ; MOTE:
The Couet siete at Level 30

4hi's Amount basco on law, should have bee (oukk to stiet, We nae
Level should have beer Level 2Y foe (MMGiloGwim oR moné of Co€MME;
then A Repuctioss (-3) Adtep tate of Kesporis’LiVP¥ Cans ye Leull 21,
which Pls befupeu fhe Guioélutes RAGE of F7-7/ rots AL
Crtecoey ([tstey of IZ :

oe a i leblé to Ceniugstl [ROR fo Sénlbeitiu
Altopois fo CLVED CASE (AWS Ava teble 70 Ch uel ass” 4 ua Baw ,

i Favor of Petr hiner» fe fitomer Cudideliaes Rani (Us, pac

“ee nutter of Laws Pepitiimer Could nlet have (eto

Dicreeeut, Atta AS A malteR of LAw ; Fefitimee Dejyn {

to A llega Equdltlide (Adee of (b0- (2S pusttiis level 87. Peep |

In ari attempt to give advice by counsel, (harmful as it was)
counsel exhaustively failed (urider Strickland); when he advised
without preperation ', that Petitioner accepted a plea unknowingly
or unvoluntairly when such findings led to a different out/come,
had he researched pursuant to issues to be considered by the Court
under the §3553 statute; and present a challange (and just objection
stipulated) to the Govt's claims at sentencing.

Petitioner is thus entitled to be correctly (Cand favorably)
Sentenced in line with the correct Guidelines Range and consistant

with the National disparitites of others with similar charges and
Gudieline Range.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 12 of 64

V. CONCLUSION

——SSS er,

Numerous courts have varied downward taking this into.consider-
‘ation. See United States v. Hadley, No. 6:06-cr-209-0rl- 37KRS (M. Dist
Fla. 2019) where the Court<varied downward reducing the defendant! s

' life sentence to a term of time served. Varying downward because the
guideline range of 360 months was unnecessary to meet the ohjectives
of sentencing. Moreover, the Gourt found that other Courts have varied
downward from guidelines sentence or reduced sentences to time served
in the First Step Act context, noting that the defendants prior con-
Victions no longer qualified for 851: or career offender purposes. See
also, United States v. Lee, No. 1:08-cr~-24~7, 2019 U.S. Dist LEXIS
116724, 2019 WL 3073992 at (W.Di.Va July 15, downward to time served
from guideline range from 360 to life with career offender designation
and §851 enhancement) ; United States _v. Biggs Case No. 05 CR 316,

2019 U.S. Dist Lexis 81509, 2019 WL 2120226 at 3-4*% (N.D. Ill. May

15, United States Vv. "Simon, 375 F. Supp 3d at 388-89 (varyingdown-
ward and ‘reducing sentence to time served); United States v. Mitchel
No. 05-110 (EGS) 2019 u.S. Dist LEXIS, 107396, 2019 WL 2647571 at 7-8*
(D.D.G;June 27, 2019); United States v. Anthony, Case no. 6:07~cr-8-1
Dist. LEXIS 86590, 2019 WL 2216548, .2019 U.S. at (W.D. VA May 22.
United States v.- Newton case No. 5:02-cr-30020, 2019 U.S. Dist LEXIS
33356, 2019 WL 1007100 at (W.D. Va-Mar. 1, United States v,.Foreman
case no 1:06-cr~30, 2019 U.S. Dist LEXIS 115862, 2019 Wk 3050670 at
(W.D. Mich July 12, downward); United States v. Vanburen, case no.
2019 U.S. Dist oS 117842 2019 WL 3082725, at a 6 (W.D. Va. July
15, 2019)

Pett houee's Cldims hepei 3 not About uithdtAawintG his tleA
uhetsoEvEr; Yet Simply fo be ste tenteo fo Ye Coreect Guileliues
RaAdée. Albthoel , hE Erol MA¥ want +o éleim Chat hap Whe¥

iénownl , fHEY would have filin AW 25 ( tehpmatioa MOHCE,

vals matten (8 pt Abot How to Give mpivoual’s AS much fame

4S hum Lessiblé.s Tofhe Contteaky, fhe feilé of Caw (8 About

4 Fre Stal Peale VECESSALY AMD Nit b€ bud Plat Sh MOKRD { Ard O
ACMM (Al-line wit YUE f. [Aw , Ket ft ER CAtawtr ~led fo edit ALO LMILTS
to ‘G fos 7 TOPE whith does aut Exist AMY MOpE,

_ pf PG ss =
Case 1:17-cr-00222 QRS sBesHpaenFR9 (2 Filgd OF AE Page 13 of 64

 

Pursuant to (U.S. vy. Maupin), No. 19-6817; as a matter of
Statutory construction, the record.speaks to what the Supreme Court
Makes clear that, a covered offense is determined by the Statute of
Conviction not "Actual Conduct" or relevant Conduct." This Ruling
the Govt -.conceeded to in the Fourth Circuit (See United States Motion
to Remand, (E.C.F. No.26).

Thus testimony given by cooperating witness is now deemed ill-
egal and could not have heen used to enhance Petitioner at senten-
cing, because Petitioner was enhariced on what would be now considered
relevant conduct of a crime (or supposed actual corduct).

Petitioner plead to 21 U.S.C. 841(a)(1), 841(b)(1)(B) and 846
and similar in Maupin case the court can only sentence Petitioner
pursuant to the. statute of conviction. Period! If such ils the case
then, the Court's have decided that relevant conduct not presented
to a jury may not be used to enhance a defendant beyond the findings
of a jury (See Rosales-Mireles v. U.S. 138 S.Ct. No. 1897 (2018);
Also, U.S. v. Antonuccim 667 Fed. Appx 121, 2016 U.s. App: Lexis
11396).

In Sum, the record provides irrefutable proof (evidence) defense
counsel's failures effected Petitioner's case from the start causing
unexplainable harmful ineffective asst of counsel such as:

1) Misadvise to Petitioner to accept a plea (open in nature)
that would allow the Govt to proffer relevant conduct test-
imony on unproven statements the Court's now deem to be il-
legal.

2) Failures exposed Petitioner to a higher sentencing guideline

 +Yange.

-3) Counsel's failling. to understand the changes in Statue language
pursuant to what the Supreme Court determined is a covered
offense and defendant's can otly he sentericed to the Statue
of conviction and NOT actual conduct or relevent corduct.

4) Gounsel's faillure. to appropriately assist the Court on con-
tradittions between-the admissions by the Govt on Drug Amounts
actually found verses hearsay Statements; that lead to an ill-
egal enhanced sentence. And adoptions of a false drug amount
determined by the Court.

- (13)
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 14 of 64

5) Coungel's failures that allowed the Gourt to adopt and inc-

Orrect PSR report and sufficiently indicia of reliahility to
Support its probable accuracy.
6) Laek of preperation led the Court to not fully first find

facts pursuant to §3553 Statue; causing Petitioner to be sen-
‘tenced above the national dispari

1) Coussel's Fadimes Ao Vebleet Len to A Hamp piOhRENS ie SEnibeytit
Coutoglintes [ANGE ,

@) Counsel's wis 40 vice left Fettine fo bebéve phut Yheur wns 4 bee?
te VIED ty ant Uni Feaved DbUe Arto? of & KiloEkems OR MokE
of Cocdiue , that wild Wladiy sub tect felitiner ty 4 hialleR
SCLHCLE tlie tit WAS ACPUANY Pag yt bY fhe Gov't FRR
40 SCLIN G ;

All in allj. Petitioner cites again herein Molina-~Martinez, 136
S.Ct. 1338, 1344;where the district court had sentenced the defen-
dant to the bottom of what the district judge thought was the app-
licable Guideline range. However, the court's calculation of the
applicable guideline range was in error ~izthe defendant's guideline
range should have been lower. Even though the resulting sentence -
at the bottom of the erroneous Guideline range - was within the
Correct Guideline range, the Supreme...Court found that a sentencing
procedure which begins with an incorrectly calculated Guideline
Level is infected with "plain" error, and requires resentencing,
even where there has been failure to object to the court's
guidelines calculation.

(4) -
Cas®asecrinn2223R3 foomendmcs onKilesh0s/20/20a Pagel 1 nf 6legal

issues, Petitioner contends that, cumulatively speaking, there can
be no doubt that he was denied a fair trial in violation of the Sixth
Amendment's mandate that a defendant ‘is entitled to the effective
,assistance of counsel. Moreover, both U.S. Supreme Court authorities
in Strickland v. Washington and Molina-Martinez have been violated
because of counsel's deficient performance causing him to be removed
as defense counsel by the court as well as the "plain errors" committed
by the court at sentencing.

Under Molina-Martinez, Petitioner is not required to prove
any additional facts or provide additional evidence to show that the
sentencing errors--where the district court applied the incorrect

Guidelines--affected ‘his substantial rights,

| Therefore, the Court retains the power to set aside the res-
titution order. Restitution ordered by the Court has to relate to
the offense charged, and be within the statutory powers of the court
and restitution that is outside the statutory powers of the court
will be set aside on appeal as "plain" error even if the amount of
restitution was stipulated to at sentencing. See, United States v.
Behrman, 235 F.3d 1049, 1052-1053 (7th Cir, 2000). An illegal sen-
tence is an illegal sentence! |

Also, under the Crime Victims' Rights Statute §3771 (A) (4) (2)

it states clearly that a Petitioner has the right to be reasonably
heard at any public proceeding in the District Courrt involving
release, plea, sentencing, or any parole of relief proceeding. Pet-
itioner has the right to a full and timely proceeding free from
unreasonable delay. As a matter of law, and based upon the foregoing
undisputed factual and legal issues, there is no doubt Petitioner
is entitled, to be heard pursuant to and under this 2255 (f)@) Habeas

Corpus Motion now presented to this Honorable Court.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 16 of 64
Wh. RAVER FoR RELTEF

THe Pettiwer, Tose RolDAd- Quinton , Feo Se, anys that
. : _ v i , — ‘ _ ‘ poe
tals Konlohalle Cour will GRANT KEUEE” pny boi, PelP ON
FoR Unbeas ReUEF Pursiusai? yp PE UBC. Stetiing B25-5 Lo Mel,
CUCTLLOE ~

( ent Of Wty fag fe ‘
) Vaeetiow uf bors Ns Cae tinny AM Sbnthell[et , Atte

3) son 4 KES EM biG TYSEO Cnt She Chiv frvotdhle po
y TOME 1 AO (SSUE A Réouction) fo fle Af GML af
mune liMes Kilts of C5 7-20) mouths C Yeon fhe (Ro-weartis
IMPOSED ¢VCORRECH Y ) } Ante

3) (ee MuctH oA of SUPCRU SEO RAGHSE ¢ Ant)

FoR ANY oY4ER Refer DeE :
_ ber Peemen VECCEURY sald Affeopiihhe uh a
Lutrhest of Tuee. . wv We

RespectfullY Submitteo,

veieo: 5/26 asso Leek endlay Vbinones
i Ae r

“S0s€ Roload- Q Ui ONES / Fito SE
Feo Mo. 31917-0049
LeS:hF, ALC WOOD - Cow
£0.Boex 1600
witte Deer, PA (7667

Cle)
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 17 of 64

AFFIDAVIT
I Hereby Certify that the foregoing facts are true and correct to the

best of my knowledge and belief under penalty of perjury as per 28 USC Section

Kile —_

1746.

 

_LFTb8E Rol DAM - RUIN oMes , Pho SE

 

CERTIFICATE OF SERVICE

I Hersey Contity that a copy of the’ foregoing Petiitior/Motion was ‘mailed
‘on this 2b * * day of May , 2020, by First Glass Mail, postage

prepaid to:

f

Office of the US Attorney
DARRY| Bloom

vs Borie: phon Mrddle Sere OF Pennsylvania
27% walnu+ stree {-

PO. BOKY $3 ‘

at burg , P fh 0g

Ab dA bad, Din 468

Tose Rol DAM - QUMOMES , (eo sé

 

 

Gy

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 18 of 64

ATTACHMENT(S)
(RECENT CASES CITED)

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 19 of 64

 

UNITED STATES OF AMERICA, Plaintiff - Appellee v. CLAIBORNE LEMAR MAUPIN, Defendant -
Appellant
UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
2019 U.S. App. LEXIS 27180
No. 19-6817
September 9, 2019, Filed

 

 

Editorial Information: Prior History

{2019 U.S. App. LEXIS 1}(3:04-cr-00047-NKM-18).United States v. Maupin, 2019 U.S. Dist. LEXIS
133943 (W.D. Va., June 3, 2019)

Counsel For United States of America, Plaintiff - Appellee: Jennifer R. Bockhorst,
Assistant U. S. Attorney, Office of The United States Attorney, Abingdon, VA.
For Claiborne Lemar Maupin, Defendant - Appellant: Lisa M.
Lorish, Office of The Federal Public Defender, Charlottesville, VA; Juval Orisha Scott,
Federal Public Defender, Office of The Federal Public Defender, Western District of Virginia,
Roanoke, VA.
Judges: Judge Wilkinson with the concurrence of Judge King and Judge Harris.

Opinion

ORDER

Upon consideration of the government's unopposed motion to remand, the court grants the motion,
vacates the district court's order, and remands this case to the district court to consider whether to
reduce appellant's sentence under the First Step Act in the exercise of its discretion. The clerk is
directed to attach a copy of the motion to remand to this order and transmit a copy of both to the

district court.
Entered at the direction of Judge Wilkinson with the concurrence of Judge King and Judge Harris.

UNITED STATES' MOTION TO REMAND

The United States of America, by counsel, hereby moves the Court, pursuant to Federal and Local
Rule of Appellate Procedure 27, to vacate the order of the district{2019 U.S. App. LEXIS 2} court
and remand to that court to determine whether to reduce Maupin's sentence in the exercise of its
discretion.

Factual Background

A. Maupin's Conviction

Claiborne Lemar Maupin pled guilty on April 10, 2006, to Count Three of the Superseding Indictment,
participating in a Racketeering Influenced Corrupt Organization (RICO), in violation of 18 U.S.C. §§
1962(d) and 1963. JA at 68. The charge alleged a RICO conspiracy whose purposes included
attempted murder, kidnapping, robbery, and trafficking in cocaine base, heroin, phencyclidine (PCP),
and marijuana. JA at 37. The "pattern of racketeering activity" alleged in Count Three "consist[ed] of

CIRHOT 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. Alll rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.

 

a —= _ Attach # |
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 20 of 64

{among other things] multiple acts involving offenses dealing with the felonious manufacture,
importation, receiving, concealment, buying, selling, or otherwise dealing in controlled substances,
indictable as in violation of [18 U.S.C. §§ 841 and 846]." JA at 51.

Maupin's role, as alleged, was to obtain and supply narcotics to other members of the organization to
sell at the street level and to serve as an "enforcer" for the organization. JA at 45-46. In the "Notice
of Special Findings," Count Three incorporated by reference the first four paragraphs of Count One
of the Superseding Indictment, which charged Maupin and others{2019 U.S. App. LEXIS 3} with
conspiracy to distribute and possess with intent to distribute 50 grams of cocaine base, 5 kilograms
of cocaine hydrochloride, and detectable amounts of heroin, PCP, and marijuana. JA at 19-22, 52.
Count One carried a maximum penalty of life imprisonment pursuant to 21 U.S.C. §§ 846 and
841(b)(1)(A), based upon the amounts of cocaine base and cocaine hydrochloride alleged.

Maupin pled guilty pursuant to a plea agreement under Federal Rule of Criminal Procedure
41(c)(1)(C). JA at 68. As part of the agreement, the United States agreed to dismiss Count One, and
the parties agreed the Court should impose a sentence of twenty years. JA at 69.

The maximum penalty for RICO conspiracy is determined by the maximum penalty for the
racketeering activity. 18 U.S.C. § 1963(a).1 Where the racketeering activity carries a maximum of
life imprisonment, the RICO maximum penalty is also life. 18 U.S.C. § 1963(a). Otherwise, the RICO

maximum penalty is 20 years. /d.

The plea agreement and the Presentence Report in this case stated the maximum penalty for
Maupin's RICO offense was life{2019 U.S. App. LEXIS 4} imprisonment and a fine of $250,000. JA
at 68. The quantity of cocaine base and the quantity of cocaine hydrochloride involved in Maupin's
offense each would have triggered the maximum penalty of life imprisonment under 18 U.S.C. §
841(b)(1)(A). However, the plea agreement does not contain any stipulations with regards to the
Special Findings. It does not specify to which drugs or to what quantity of drugs Maupin pled-whether
it was to 50 grams of cocaine base or 5 kilograms of cocaine hydrochloride, or both. JA at 68-73.

In the Presentence Report, adopted by the sentencing court without change, the only drug for which
Maupin was held accountable was cocaine base, suggesting the basis for the plea was Maupin's
involvement with cocaine base only. JA at 110. Whereas some defendants stipulated to quantities of
cocaine hydrochloride as well as cocaine base, and others stipulated to only marijuana quantities,
there is nothing in the factual recitation or the drug weight findings in the Presentence Report that
establishes Maupin's involvement with a drug other than cocaine base. JA at 104-110. Maupin was
found accountable for more than 1.5 kilograms of cocaine base. JA at 110. He was determined to
have a total offense level of 38 and a criminal history category VI, yielding{2019 U.S. App. LEXIS 5}
a guideline range of 360 months to life. JA at 118.

Maupin was sentenced on June 29, 2006, in accordance with the plea agreement, to 240 months'
imprisonment. JA at 76.

On October 3, 2018, the district court granted Maupin's motion to reduce his sentence under
Amendment 782 and Hughes v. United States, 138 S. Ct. 1765, 201 L. Ed. 2d 72 (2018), and
reduced his sentence to 210 months, the bottom of the current guideline range for an offense
involving 1.5 kilograms of cocaine base.

B. The First Step Act

The First Step Act of 2018 ("First Step Act"), Pub. L. No. 115-391, 132 Stat. 5194, was enacted
December 21, 2018. Section 404 of the Act permits the sentencing court, upon motion of the
defendant or the government, or upon its own motion, to impose a reduced sentence on certain

CIRHOT 7

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 21 of 64

"covered offense(s]" in accordance with the Fair Sentencing Act of 2010, if no such reduction was
previously granted. It reads:

SEC. 404. Application of Fair Sentencing Act.

(a) Definition of covered offense.-In this section, the term "covered offense" means a violation of
a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the
Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was committed before

August 3, 2010.

(b) Defendants previously sentenced.-A court that imposed a sentence for a covered offense
may, on motion of the defendant,{2019 U.S. App. LEXIS 6} the Director of the Bureau of
Prisons, the attorney for the Government, or the court, impose a reduced sentence as if sections
2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect at
the time the covered offense was committed.

(c) Limitations.-No court shall entertain a motion made under this section to reduce a sentence if
the sentence was previously imposed or previously reduced in accordance with the amendments
made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
2372) or if a previous motion made under this section to reduce the sentence was, after the date
of enactment of this Act, denied after a complete review of the motion on the merits. Nothing in
this section shall be construed to require a court to reduce any sentence pursuant to this
section.First Step Act § 404, 132 Stat. 5222.

As is relevant here, Section 2 of the Fair Sentencing Act of 2010 effectively reduced the penalties for
offenses involving cocaine base by increasing the threshold cocaine base quantities required to
trigger mandatory minimum sentences under 21 U.S.C. § 841(b)(1). Fair Sentencing Act of 2010,
Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010) ("Fair Sentencing Act”). After the statute's
enactment, a violation of 21 U.S.C. § 841(a)(1) must involve at least 280 grams of cocaine base,
rather than 50 grams, to trigger the 10 to life{2019 U.S. App. LEXIS 7} penalty range of 21 U.S.C. §
841(b)(1)(A), and 28 grams of cocaine base, rather than 5 grams, to trigger the 5 to 40 year penalty
range of 21 U.S.C. § 841(b)(1)(B). Section 3 of the Fair Sentence Act of 2010 modified 21 U.S.C. §
844(a) by eliminating the mandatory minimum sentence for simple possession.

C. First Step Act Proceedings

On February 21, 2019, Maupin filed a motion to reduce his sentence under Section 404(b) of the
First Step Act. JA at 81. He reasoned his RICO conviction is a "covered offense" because the
maximum penalty was determined by the racketeering activity, which he defined as a drug
conspiracy involving more than 50 grams of cocaine base. JA at 83. Because the Fair Sentencing
Act reduced the maximum penalty for the racketeering activity to 40 years, he reasoned, he was
entitled to a discretionary sentence reduction under the First Step Act. /d. He requested a reduction
io a sentence of 139 months, a 33% reduction from the bottom of the applicable guideline range and
significantly less than the 168 months he had served as of February 3, 2019. JA at 81-82.

The United States filed a Motion to Dismiss on March 12, 2019, arguing that RICO was not a
"covered offense” under the First Step Act, because neither Section 2 nor 3 of the Fair Sentencing

Act amended the penalties for RICO. JA at 88.

On June 3, 2019, the district court{2019 U.S. App. LEXIS 8} denied Maupin's motion, agreeing with
the United States that the RICO violation is not a "covered offense":

[FJor an offense to be a "covered offense" its statutory penalties must have been "modified by
section 2 or 3 of the Fair Sentencing Act"... The statutory penalties associated with RICO

CIRHOT 3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. Alll rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 22 of 64

simply do not fit that description. See 18 U.S.C. § 1963(a) (effective December 1, 2009).
Furthermore, it is clear that "Congress intended that a RICO violation be a discrete offense"
separate and apart from any predicate offenses, and this Court will treat it accordingly. United
States v. Crosby, 20 F.3d 480, 484, 305 U.S. App. D.C. 290 (D.C. Cir. 1994) (collecting cases
holding the same, including United States v. Arnolat, 947 F.2d 1120, 1125-27 (4th Cir. 1991)).JA
at 95. In a footnote, the district court further held that a RICO conspiracy conviction is different
from a Section 846 conspiracy. /d. at n.1. Section 846 states that a defendant guilty of attempt or
conspiracy of a drug offense "shall be subject to the same penalties as prescribed for that
offense," and "[t]his creates a clear relationship between section 846 and 21 U.S.C. § 841(b)(1),
a relationship that does not exist between 18 U.S.C. § 1963 and 21 U.S.C. § 841(b)(1).” Id.

Maupin filed a timely notice of appeal. JA at 97.

Argument

Although the government argued in the district court that Maupin's RICO offense does not qualify as
a "covered offense" under Section 404 of the First Step Act, the United States now agrees{2019 U.S.
App. LEXIS 9} with Maupin that it does. The United States therefore agrees that the Court should
remand this case to the district court to allow that court to consider whether to reduce Maupin's
sentence in the exercise of its discretion.

The key question in determining whether a defendant is eligible under Section 404 of the First Step
Act is whether the "statutory penalties” for a defendant's "violation of a Federal criminal statute” were
modified by Section 2 or 3 of the Fair Sentencing Act. Thus, the court must consider whether the
statutory penalties associated with the defendant's violation of a federal criminal statute would have
been different had Sections 2 and 3 of the Fair Sentencing Act been in effect. A defendant therefore
may be eligible even if he was convicted under a statute other than those directly amended by
Sections 2 and 3 of the Fair Sentencing Act. For example, a defendant may be eligible if he was
convicted of a cocaine-base offense under 21 U.S.C. § 846 (attempt and conspiracy), so long as the
quantity of cocaine base involved in the offense would no longer support the same statutory penalty

range.2

The same is true of a defendant convicted under RICO, provided that the defendant's statutory
maximum was increased to life as a result{2019 U.S. App. LEXIS 10} of a racketeering activity
involving cocaine base that would no longer carry a maximum penalty of life imprisonment. Just as
the statutory penalties associated with a violation of Section 846 were "modified by" the Fair
Sentencing Act, so too were the statutory penalties associated with certain violations of RICO.

Here, the statutory-maximum penalty for Maupin's RICO offense was set by reference to Maupin's
cocaine-base-trafficking racketeering activity. That racketeering activity involved more than 1.5
kilograms of cocaine base-a quantity that would support the same maximum penalty of life
imprisonment under Section 841(b)(1)(A) both before and after enactment of the Fair Sentencing
Act. Ordinarily, the United States would argue that Maupin is ineligible for a discretionary sentence
reduction for that reason. However, the United States did not preserve this alternate argument for
finding Maupin ineligible. Accordingly, the only determination remaining for the district court is
whether, in its discretion, to reduce Maupin's sentence, which is already within the guideline range

currently applicable to his offense.

Position of Counsel

Counsel for Maupin has been contacted and has indicated he has no objection to a remand.{2019
U.S. App. LEXIS 11}

CIRHOT 4

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 23 of 64

Conclusion

For the foregoing reasons, the United States moves for this Court to vacate the district court's
opinion and remand for the district court to consider whether to reduce Maupin's sentence in the

exercise of its discretion.
Respectfully submitted,
THOMAS T. CULLEN

United States Attorney

/s/ Jennifer R. Bockhorst
Jennifer Bockhorst

Assistant United States Attorney
Tennessee Bar No. 021395

U.S. Attorney's Office

180 West Main Street, Suite B19
Abingdon, Virginia 24210
276-628-4161

276-628-7399 (fax)
USAVAW.ECFAbingdon@usdoj.gov

Footnotes

1
18 U.S.C. § 1963(a) reads, in relevant part:

Whoever violates any provision of section 1962 of this chapter shall be fined under this title or
imprisoned not more than 20 years (or for life if the violation is based on a racketeering activity for
which the maximum penalty includes life imprisonment), or both... .

2

This interpretation of Section 404 comports with Congress's use of the broad phrase "a Federal
criminal statute.” Congress easily could have limited the reach of Section 404 to the five statutory
provisions directly amended by Sections 2 and 3 of the Fair Sentencing Act, but it did not.

CIRHOT 5

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.
THE SIXTH CIRCUMG?SEDE SEAT ACR22EIBA NPS @KREBRISFENBERER PAR CARAGETS An Ot4 BEARING ON

ELIGIBILITY FOR A REDUCTION UNDER THE FIRST STEP ACT

United States v. Beamus, No. 19-5533 (6th Cir. Nov. 21, 2019)

In 2002, a jury convicted Beamus of conspiracy to possess 6.68 grams of crack cocaine with intent to distribute, in violation of
21 U.S.C. 841(b)(1)(B) (2002), as well as several related firearms offenses under 18 U.S.C. 922(g)(1) and 924(c). Beamus was
found to have had other prior convictions that ultimately led to the district court determining that he was a career offender under

U.S.S.G. 4B1..1.

Under 841(b)(1)(B), Beamus' statutory range of punishment was 5 to 40 years. However, the government had filed an
information under 21 U.S.C. 851 which resulted in a statutory minimum sentence of 10 years to life imprisonment. Further the
PSR found that Beamus' Guideline range under the crack cocaine Guidelines was 120 to 150 months. But due to the career
offender enhancement, Beamus' range was raised to 360 months to life imprisonment. Beamus was sentenced to 420 months.
360 months were for the crack cocaine conspiracy, and 60 months were for another related firearm offense, served

consecutively.

After enactment of the First Step Act of 2018, Beamus moved for a reduction based on the retroactive application of the Fair
Sentencing Act. But based on his career-offender status under the Guidelines, the district court ruled Beamus was ineligible for
FSA relief. According to the Sixth Circuit, this was error, and Beamus' career offender enhancement "has nothing to say about

“his eligibility for" resentencing.

In coming to its conclusion, the Sixth Circuit noted that the Beamus' statutory punishment range would have been different had
he been sentenced after the passage of the Fair Sentencing Act of 2010. Because Beamus was convicted of possessing 6.68
grams of crack cocaine, his offense would fall under 21 U.S.C. 841(b)(1)(C) which carries a statutory range of 0 to 20 years
imprisonment. Even with the 851 enhancement, Beamus' range would still be lower than prior to Fair Sentencing Act, at 0 to 30

years instead of 10 to life.

As the court noted, the First Step Act permits a court that sentenced a defendant for an offense for which "the statutory
penalties were modified" by the Fair Sentencing Act to "impose a reduced sentence as if" the Fair Sentencing Act were "in
effect at the time the covered offense was committed." First Step Act of 2018, 404(a), (b), Pub. L. No. 115-391, 132 Stat. 5194,
5222. The FSA imposes two limits on eligibility. First, the defendant may not seek a reduction if their sentence was already
modified to under the Fair Sentencing Act of 2010. Second, a defendant may not seek resentencing under the FSA if they lost a

‘prior motion after a "complete review of the motion on the merits."

The Sixth Circuit concluded that the district court denied Beamus relief without reaching the merits, and the government
conceded error on appeal. Beamus "was convicted of an offense for which the Fair Sentencing Act modified the statutory
penalty, and he has not received a reduction in accordance with that Act or lost such a motion on the merits. The text of the First
Step Act contains no freestanding exception for career offenders. Nor would one expect to see such an exception. It makes
retroactive the Fair Sentencing Act's changes to the statutory range for crack cocaine offenses.."

Accordingly, the Sixth Circuit held that the district court erred in finding Beamus was ineligible for a reduction under the First
’ Step Act based on his career offender enhancement. Whether a reduction was warranted or not is ultimately up to the district
court's discretion. However, Beamus' eligibility for a reduction was not. The Sixth Circuit reversed the district court's denial and

remanded for further proceeding.

Altth #2
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 25 of 64

FEDERAL PRISON NEWSLETTER FOR NOVEMBER 15, 2019

United States v. Sterling, No. 18-2974 (8th Cir. Nov. 1, 2019)

Sterling pled guilty to two counts of cocaine distribution and one count of conspiracy to distribute 28 grams or more of cocaine,
in violation of 21 U.S.C. 841(a)(1), (6)(1)(B), (6)(1)(C), and 846.

The PSR calculated quantities of powdered cocaine and cocaine base involved in controlled buys, and the quantities of drugs
and cash seized during a warrant search of a co-defendant's residence. The PSR found Sterling accountable for 1 68 kilograms
of marijuana equivalent based on the controlled buys and seizure, which resulted in a Base Offense Level ("BOL") of 24
(U.S.S.G, 2D1.1(c)(8) calls for a BOL of 24 for 100 to 400 kilograms of marijuana equivalent). However, the PSR noted that
Sterling's two co-defendants’ plea agreements contained stipulations to being accountable for distributing at least 400 but less
than 700 kilograms of marijuana equivalent. Sterling objected to this being included in the PSR, as it raised his BOL from 24 to

26.

At sentencing, the government produced no further evidence regarding the drug quantity. Instead, it called three witnesses who
testified to an unrelated offense that occurred during the conspiracy period to underscore Sterling's criminal history. At the end
of the hearing, the district court overruled Sterling's objection to the BOL of 26 based on “what was presented in the [PSR].

On appeal before the Eighth Circuit, Sterling argued that the district court's Guidelines calculations were clearly erroneous. The
Eighth Circuit agreed.

The court noted that it is the government's burden to prove the quantity of drugs for which Sterling is responsible for by a
preponderance of the evidence. Further, since Sterling was charged in a conspiracy, he was liable for acts of his co-defendants
that were in furtherance of the conspiracy and reasonably foreseeable. U.S.S.G. 1B1.3(a)(1)(B). In addition, the court discussed
how "[w]hen the amount of narcotics seized by the government does not reflect the scale of the drug trafficking offense ‘the
court shall approximate the quantity of the controlled substance' and may consider, for example, ‘similar transactions in
controlled substances by the defendant.’ U.S.S.G. 2D1.1, comment. (n.5)."

In Sterling's case, the Eighth Circuit held, "[mJany defendants have appealed estimated drug quantity findings; few have cleared
the high bar of clear error review." But here, the PSR combined with the plea agreement conclusively established only a BOL of
24 based on the 168 kilograms of marijuana equivalent. As the court found, the "PSR made no attempt to quantify the ‘multiple
individually wrapped baggies’ the undercover detective observed during five controlled buys, and the detective did not testify.

The government's sole argument on appeal is that the amount Sterling's co-defendants stipulated to was reasonable
foreseeable to Sterling as relevant conduct. The Eighth Circuit found that without the co-defendants’ testimony at the
sentencing hearing to establish quantity and foreseeability, the government's argument was mere speculation.

Because the information contained in the PSR did not have "sufficient indicia of reliability to support its probable accuracy,"

U.S.S.G. 6A1.3(a), the Eighth Circuit held that the district court clearly erred in relying on the Probation Officer's unsupported
opinion. The court reversed and remanded the case for resentencing.

—— — ~ — —taeh #2
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 26 of 64

A few of those cases in view of. the now unconstitutionally vague language
and cannot stand; “8 similar to Petitioner's claims

for relief such as:

Uy : :
United States v. Brazier, et. al (Nos. 16-4258, 17-1060, 17-1412, 17. 7th Ci
, et. al, "| yp ET , 17- 1 17-2268 & 17-2269) (7th Cir. August 12, 2019
Haig 2 oy oan bee : 2 2 rou eens eats, ep pellets Brazier, Fields, and Mzembe Kidnapeed shot ttuiiiecst
Is home. Charged with federal kidnapping and firearms crimes the three d fi da i
and sentenced separately, but their appeals have been consolidated. TI hc
itely, bu ) ) . The defendants do not challenge thei icti
underlying crimes of kidnapping or holding Harris for ransom, and the two defendants convicted of being Clos Waremeoent

U.S.C. § 924(c) for using and discharging firearms durin i istri
is g a crime of violence. The district court complied with circu
applicable at the time of its decisions. Later decisions by the Supreme Court and this court, baweel, tureane roversé

Fields' and Mzembe's convictions and sentences und ;
remanded for resentencing, under § 924(c). The Court also concluded both of their cases should be

“3rd Circuit) a

“In Re: Mathews, et al., (Nos. 16-2027/2080/-2273/2414/2422) (8rd Cir. August 14, 2019) This is a consolidated case involving

‘five Petitioners Michael Matthews, David Dupree, Sebastian Williams, Larry Smith, and Russell McNeill, Il! each of whom have
filed second or successive habeas petitions under 28 U.S.C. § 2255(h)(2) to challenge their sentences for their convictions

under 18 U.S.C. § 924(c). Each Petitioner's § 2255 motion argued that § 924(c)(3)'s residual clause is unconstitutionally vague.
In the time since this case was argued before this Court, the Supreme Court decided United Statés v. Davis, striking down §

924(c)(3)(B) as unconstitutionally vague. The parties concede that the petitions at issue are now timely under Davis. The Court .

authorized all of the petitions.
‘sth Circuit os , .
United States v. Reece, (No. 17-11078) (Sth Cir. September 9, 2019) Reece stands convicted of four counts of using and
carrying a firearm during and in relation to a crime of violence ("COV"), in violation of 18 U.S.C. § 924(c). For three of those four
counts, the underlying COV was conspiracy to commit bank robbery. After his convictions were affirmed on direct appeal,
Reece filed a federal habeas corpus petition seeking vacatur of his three conspiracy-predicated § 924(c) convictions on the
ground that Johnson v. United States, 135 S. Ct. 25514 (2015), and Sessions v. Dimaya, 138 S. Ct. 1204. (2018), rendered § 924 -
(c)(8)(B) unconstitutionally vague. The district court denied his petition, and Reece appéaled. Yhile His appeai was pending, the -
Supreme Court held £ 924(c}KS3{3} unconstitinional. See United States v. Davis, 139 S. Ct. 2319 (2019). Because Davis ~
announced a new, retroactively applicable rule of constitutional law, the Court considered the merits of Reece's petition. The
Court therefore vacated and remanded for resentencing

|

6th Circuit

Knight v. United States, (No. 17-6370) (6th Cir. August 27, 2019) Knight appealed the district court's denial of his motion fo
amend his 28 U.S.C, § 2255 petition to challenge his convictions under 18 U.S.C, § 924(c) (use of a firearm during and in
relation to a "crime of violence") in light of Johnson v. United States, 135 S. Ct. 2551 (2015) ("Johnson iI"). While Knight's
appeal was pending, the Supreme Court held that the residual clause of the definition of "crime of violence" in § 924(c)(3)(B) is
uncenstitutionally vague. United States v. Davis, 139 S. Ct. 2319, 2336 (201 9),

The government conceded that under Davis kidnapping in violation of 18 U.S.C. § 1201(a) is not a "crime of violence" and thus
Knight's conviction under § 924(c) for using a firearm during and in relation to kidnapping must be vacated. Accordingly, the
Court vacated Knight's § 924(c) conviction for using a firearm during a kidnapping, and robbery of a postal employee, and

United States v. Begay, (No. 14-10080)(9th Cir. August19, 2019) The panel affirmed a conviction for second-degree murder © .
(18:U.S.C. §§ 1111 and 1153), reversed a conviction for discharging a firearm during a “crime of violence" (18 U.S.C. § 924(c) :
(1)(A)), reversed a mandatory restitution , . ‘
order, and remanded for resentencing. The panel held that because second-degree murder can be committed recklessly, it
does not categorically constitute a "crime of violence" under the elements clause, 18 U.S.C. § 924(c)(3)(A). Because in light of -
United States v. Davis, 139 S. Ct. 2319 (2019), second-degree murder likewise cannot constitute a crime of violence under the
residual clause, 18 U.S.C. § 924(c)(3)(B), the panel concluded that the defendant's § 924(c) conviction cannot stand.
The panel held that because second-degree murder is not categorically a crime of violence, the district court erred in imposing
'_ Mandatory restitution under 18 U.S.C. § 3663A. aes ——

OTS ETS SRST SEE ESE DD SS PETE ITA ERP OE eS cet PITRE TAPS ot Cue TE Ete PTA GHMENDH# A: cout Fecrisp ie resei een,

 

 

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 27 of 64

(BIGLOW v. UNITED STATES)

Biglow was convicted of conspiracy. Under Federal law, “lajny person
who attempts or conspires to commit” various drug crimes “shall be subject to the

same penalties as those prescribed for the offense, the commission of which was

 

' As discussed below, it is also doubtful that upholding the sentence on the
basis of judge-found facts found by the district court or this court for the first
time on appeal would be permitted by Alleyne v. United States, 133 S. Ct. 2151
(2013).

? Although our analysis focuses on Biglow’s conviction under 21 U.S.C.
§ 846 (conspiracy to commit certain drug offenses), Biglow was also convicted of
multiple violations of 21 U.S.C. § 843(b) (unlawful use of a communication
facility). Those sentences were “grouped at sentencing with the conspiracy
count,” and are based on the same drug-quantity determination. Biglow I, 554 F.
App’x at 685. They run concurrently with the conspiracy sentence. Thus, those
sentences are also vacated for resentencing on remand.

~2- Attachment #5

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 28 of 64

the object of the attempt or conspiracy.” 21 U.S.C. § 846. One such crime is
established by § 841(a)(1), which bans the distribution of various controlled
substances. Under § 841(b)(1)(B) (ii) (ID, a defendant faces a five-year mandatory
minimum if he violates § 841(a)(1) by distributing 500 grams or more of a -
mixture or substance containing cocaine.

The district court imposed that five-year mandatory minimum after
. Biglow’s conviction under § 846 for being part of a conspiracy that, as a whole,
wished to distribute 500 grams or more of cocaine. On appeal, we vacated the
sentence and remanded for resentencing. We explained that the “quantity of
drugs attributable to a defendant at sentencing is not necessarily the same as the
amount involved in the conspiracy as a whole,” and that Biglow’s punishment had
~ to correspond to particularized findings regarding the contraband for which he
was personally “accountable.” Biglow J, 554 F. App’x at 684-85. No such
particularized drug-quantity findings had been made; the court had imposed the
mandatory minimum associated with actually distributing 500-plus grams of
cocaine because Biglow was convicted of being part of a conspiracy that wished
to do just that. The government conceded plain error. See id. at 684.

On remand, the district court made particularized findings that Biglow was
responsible for only 192 grams of cocaine, much less than the 500 grams
necessary to support the mandatory minimum. Nevertheless, it again imposed a

mandatory minimum, concluding § 846 left it no other options.

-3-
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 29 of 64

II. Analysis

Biglow contends (and the government concedes) the district court wrongly
imposed a mandatory-minimum sentence despite a drug-quantity finding of 192
grams, which here would have prescribed a guidelines range of 27-33 months.
We agree.

As we held in Biglow J, a dvaw constieaey conviction alone is insufficient

to make an individual conspirator responsible for the entire quantity of drugs for

 

 

which the conspiracy was responsible. Instead, these defendants may only be

 

punished for the amount of controlled substances that can be “attributed” to them

 

personally, as opposed to the conspiracy generally. See United States v.
Figueroa-Labrada, 720 F.3d 1258, 1265 (10th Cir. 2013) (noting attributable
amount is “not necessarily based on the overall amount involved in the conspiracy
for which [a defendant] was convicted or on the transactions in which he
personally participated”). To determine this amount, the district court must hold
the defendant “accountable” for his “relevant conduct,” which “includes all acts
and omissions committed, aided, abetted, counseled, commanded, induced,
procured, or willfully caused by the defendant and all reasonably foreseeable acts
and omissions of others in furtherance of [a] jointly undertaken criminal activity.”

Id. (quoting USSG §§ 1B1.3(a)(1)(A), (B)) (internal quotation marks omitted)

(alteration in original). This “includes any controlled substance that was handled

 

 

by another member of the conspiracy” if it was “in furtherance of the jointly

 

-4.

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 30 of 64

undertaken criminal activity” and “reasonably foreseeable in connection with that
criminal activity.” Jd. In short, a defendant is “accountable for all quantities of
contraband with which he was directly involved and . . . all reasonably
foreseeable quantities of contraband that were within the scope of the criminal
activity that he jointly undertook.” Jd. (omission in original).

The attributed drug quantity will then be used both to determine a
conspirator’s appropriate guidelines range and to determine whether a statutory
mandatory penalty associated with the underlying object offense of the conspiracy
applies to an individual conspirator, see United States v. Asch, 207 F.3d 1238,
1245 n.7 (10th Cir. 2000).* This is the principle we relied on in vacating
Biglow’s original senitences indicating that if on remand “a quantity less than 500
grams [was] attributable to [Biglow],” the “district court would not sentence him
to the mandatory minimum for 500 grams or more.” Biglow J, 554 F. App’x at
684.

Even so, and despite only attributing 192 grams of cocaine to Biglow, the
district court concluded that Biglow’s conspiracy conviction required sentencing

him to the mandatory minimum. The government advises that conclusion was’

RN ent

 

error (even though it urged the district court to undertake the analysis it will not

 

 

 

> As discussed below, the government disputes whether the attribution
method described above applies to triggering a mandatory minimum. But, as also
noted, we do not pass on that question hecause our application of this method to
that precise question in Biglow_J set the law of the case for our current purposes.

ee ee

5.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 31 of 64

defend on appeal), but urges us to affirm the sentence on the alternative basis that
evidence in the record proves that 500-plus grams of cocaine are attributable to
Biglow.

For several reasons, we disagree. First and importantly, much of the
government’s argument on this point is foreclosed by the law of the case.
Generally, “once a court decides an issue, the same issue may not be relitigated in
subsequent proceedings in the same case.” Wessel v. City of Albuquerque, 463
F.3d 1138, 1143 (10th Cir. 2006)

A “complementary theory” is the “mandate rule,” which “generally requires
[district] court conformity with the articulated appellate remand.” United States
v. Webb, 98 F.3d 585, 587 (10th Cir. 1996) (alteration in original). The mandate
“consists of our instructions to the district court at the conclusion of [an] opinion,
and the entire opinion that preceded those instructions.” Procter & Gamble Co. v.
Haugen, 317 F.3d 1121, 1126 (10th Cir. 2003). Thus, it includes any issue
decided explicitly or by necessary implication in the opinion. See id.; Rishell v.
Jane Phillips Episcopal Mem’! Med. Ctr., 94 F.3d 1407, 1410 (10th Cir. 1996)
(“[T]he law of the case applies to issues that are resolved implicitly ....”).

The government does not dispute that Biglow I established the law of the
case and thus constituted the mandate on remand. In Biglow J, we stated Biglow
was only accountable for his relevant conduct: “all quantities of contraband with

which he was directly involved and... all reasonably foreseeable quantities of

=62

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 32 of 64

contraband that were within the scope of the criminal activity that he jointly
undertook.” Biglow I, 554 F. App’x at 684 (quoting Figueroa-Labrada, 720 F.3d
at 1265) (omission in original). Consequently, according to Biglow J, defendants

like Biglow cannot receive a statutory mandatory minimum unless the factfinder
—~_—_——_erm

 

makes “particularized findings regarding the scope” of the defendant’s

 

attributable conduct that meet or exceed the statutory triggering amount of 500,
grams. Figueroa-Labrada, 720 F.3d at 1265.

That mandate forecloses part of the government’s argument. Although it
never attacks Biglow IJ directly, it claims the attribution method described in
Figueroa-Labrada and applied in Biglow J does not apply to cases not involving a
statutory minimum. Instead, it suggests a different, broader rule applies when
determining whether a statutory minimum has been triggered, relying on a line of
cases beginning with United States v. Arias-Santos, 39 F.3d 1070 (10th Cir.
1994). Under that standard, it says, defendants can be held responsible “for drugs
involved in the activities of coconspirators” as long as those activities were
“reasonably foreseeable to [the] defendant.” Aple. Br. at 24 (internal quotation
marks omitted). That is, the government need not show the defendant jointly
undertook the criminal activity leading to the coconspirators’ actions, a
requirement it says applies only in the guidelines context. Id.; see also id. at 26

n.9 (asserting this “reasonable-foreseeability standard is broader than ‘jointly

undertaken criminal activity’ and is thus easier to prove”).

-7-

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 33 of 64

As an initial matter, whatever else Arias-Santos and-related cases mean, we
do not understand the government to assert they mean defendants in these cases
are accountable for drugs involved in the activities of coconspirators simply as
Jong as those acts are “reasonably foreseeable” to them. The standard is “within
the scope of the agreement and reasonably foreseeable to [the defendant].” Arias-
Santos, 39 F.3d at 1078 (emphasis added). The scope requirement is key: it
means that just knowing of coconspirators’ illicit activities, without more, will
not suffice to attribute such activities to a defendant unless the activities are also
within the agreement’s scope. |

Even then, it is not clear our cases support the distinction the government
asserts between attribution calculations for statutory penalty purposes and
attribution calculations for guidelines purposes. For example, in Arias-Santos,
the defendant claimed that an erroneous 500-gram eoesne attribution resulted in
“an improperly high guideline range” and that “‘her downward departure was
erroneously restricted by the inapplicable statutory minimum [associated with 500
grams of cocaine] ” Id. at 1077-78. We disposed of both arguments, thus
determining her accountability for both purposes, by asking a single question:
whether the factfinder clearly erred in concluding the 500 grams were in fact
“within the scope of the agreement and reasonably foreseeable to her.” Jd. at
1078; see also United States v. Johnston, 146 F.3d 785, 795 (10th Cir. 1998)

(applying the Arias-Santos language in evaluating district court’s guidelines

-8-
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 34 of 64

calculation); United States v. Morales, 108 F.3d 1213, 1225-26 (10th Cir. 1997)
(applying the relevant-conduct language from the Guidelines in determining
propriety of a mandatory minimum). With this understanding, there is no
meaningful difference between Figueroa-Labrada and Arias-Santos.

In any event, the government asks us to apply this “Arias-Santos rule” to
attribute 500-plus grams of cocaine connected with the actions of Biglow’s
coconspirators to Biglow as reasonably foreseeable to him. But this alternative
reading of the record is inconsistent with Biglow I, which established the
particularized-attribution law that applies here and is binding absent any clearly
applicable exception. The government has offered none, and our independent
review has revealed none.

Consequently, the attributable quantities are those with which Biglow was
“directly involved” and “all reasonably foreseeable quantities of contraband that
were within the scope of the.criminal activity that he jointly undertook.”
Figueroa-Labrada, 720 F.3d at 1265. We review a sentencing court’s calculation
of the quantity of drugs attributable to a defendant for clear error and reverse only
if it “was without factual support in the record or we are left with the definite and
firm conviction that a mistake has been made.” United States v. Patterson, 713
F.3d 1237, 1249 (10th Cir. 2013). The court explicitly rejected the 500-plus gram .
argument when it found Biglow accountable for only 192 grams at resentencing.

See R., Vol. I at 123 (rejecting government’s arguments that “Biglow is
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 35 of 64

responsible for greater quantities” and finding Biglow “responsible for 192 grams
of cocaine for the reasons in the record at his original sentencing”). We see no
clear error in that finding.

The government relies on two pieces of testimony in an effort to show clear
error, both of which it presented to the district court below. First, it directs us to
a phone call between Biglow and Tyrone Andrews, a coconspirator, in which it
contends Biglow showed knowledge that Andrews and other coconspirators were
handling kilogram quantities of cocaine, thus making 500-plus grams of cocaine
necessarily atiributable to Biglow.

Second, the government argues the discovery of a plastic bag containing
cocaine residue and “capable of holding a kilogram of cocaine” at Biglow’s
residence should have led the court to conclude Biglow “was handling kilogram-
sized quantities of cocaine.” Aple. Br. at 35—36.

We find neither point persuasive. Biglow’s mere knowledge of Andrews’s
other drug activities, without more, is insufficient to hold him accountable for
those activities since defendants are accountable for “any controlled substance
that was handled by another member of the conspiracy” if it was “in furtherance
of the jointly undertaken criminal activity” and “reasonably foreseeable in
connection with that criminal activity.” Figueroa-Labrada, 720 F.3d at 1265.
The district court could have permissibly thought the phone call insufficient to

attribute 500-plus grams to Biglow under either or both of these prongs,

-10-
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 36 of 64

regardless of his knowledge of Andrews’s other activities. See id. (noting
importance of determining “the scope of the specific agreement the individual
defendant joined in relation to the conspiracy as a whole”) (emphasis added); see
generally USSG § 1B1.3, comment. (n.2) (providing several examples applying
this rule). After all, Andrews’s illegal activities with other coconspirators were
not necessarily in furtherance of Biglow’s jointly undertaken criminal activity:
The conspiracy-related activity that may be attributed to a defendant as relevant
conduct is “not necessarily the same as the scope of the entire conspiracy.”
Figueroa-Labrada, 720 F.3d at 1265. The record does not foreclose the court’s
conclusion. Indeed, Biglow I expressly anticipated it by noting the possibility
that a sub-500-gram attribution to Biglow would preclude the mandatory
minimum on remand even though Biglow knew of Andrews’s 500-plus-gram
activities. See Biglow I, 554 F. App’x at 682, 684.

The plastic bag containing cocaine residue does not compel a contrary
result. That a container can hold a kilogram of a given substance certainly does
not preclude the storage of smaller quantities there. We will not hold the district
court’s 192-gram determination clearly erroneous just because a container that
could hold a kilogram once held an indeterminate quantity of cocaine.

The district court rejected these arguments below, and the government has

not shown that decision was without factual support in the record. Showing the

-l1-
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 37 of 64

court could have concluded otherwise is insufficient. Thus, we cannot invalidate
the district court’s 192-gram finding.

Because we reject the government’s argument for upholding the mandatory
minimum, we need not consider whether actually accepting the argument—i.e.,
affirming on a factual determination made for the first time on appeal—would be
permissible after Alleyne v. United States, 133 S. Ct. 2151 (2013). In Alleyne, the
Supreme Court held that “a fact triggering a mandatory minimum alters the
prescribed range of sentences to which a criminal defendant is exposed.” Jd. at
2160. Because such facts “by law[] increase[] the penalty for a crime,” they
“must be submitted to the jury and found beyond a reasonable doubt.” Id. at 2155
(emphasis added). Thus, after Alleyne, a district court may not “use its own drug
quantity finding to alter the defendant’s statutory sentencing range.” United |
States v. Cassius, 777 F.3d 1093, 1094 (10th Cir. 2015). And, in cases like ours,
particularized drug-quantity findings are facts triggering mandatory minimums.

Despite this, Alleyne could only potentially constrain our decision if we
upheld the mandatory minimum by reviewing the record ourselves. Because we
only examined the facts in the course of rejecting the government’s argument for
triggering a mandatory minimum, this disposition raises no Alleyne questions.
But it is clear Alleyne will affect the ability of the district court to impose a

statutory mandatory minimum absent jury factfinding. We nonetheless leave for

-~12-

 

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 38 of 64

the parties and the district court to consider any lingering Alleyne questions for
remand.
III. Conclusion
For the foregoing reasons, we VACATE Biglow’s sentence and REMAND
for de novo resentencing. See United States v. Thomas, 749 F.3d 1302, 1315
(10th Cir. 2014) (“[A] remand for resentencing generally allows the district court

to conduct de novo review... .”).

ENTERED FOR THE COURT

Timothy M. Tymkovich
Circuit Judge

-13-

 

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 39 of 64

 

UNITED STATES OF AMERICA, Appellant, v. JOHN PAULING, A/K/A JJ, Defendant-Appellee.
UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
924 F.3d 649; 2019 U.S. App. LEXIS 15282
Docket No, 17-2539-cr
October 23, 2018, Argued
May 23, 2019, Decided

 

 

 

Editorial Information: Prior History

{2019 U.S. App. LEXIS 1}O0N APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK. Appeal by the government from an opinion and order of the
United States District Court for the Southern District of New York (Oetken, J.) granting
defendant-appellee?s motion to vacate a portion of the jury?s guilty verdict. After a four-day trial, the jury
convicted defendant-appellee of conspiracy to distribute 100 grams or more of heroin as well as several
other narcotics and firearms violations. Defendant-appellee moved to vacate the jury?s verdict on the
conspiracy count, on the basis that the evidence at trial was insufficient to establish the quantity element
of the crime. The district court granted the motion, vacated the jury?s finding as to quantity, and entered
a verdict of guilty to a lesser included offense. The government appeals, arguing that it introduced
evidence sufficient to prove quantity and that therefore the jury?s verdict should be reinstated.
AFFIRMED and REMANDED for sentencing.United States v. Pauling, 256 F. Supp. 3d 329, 2017 U.S.
Dist. LEXIS 89996 (S.D.N.Y., June 12, 2017)

Disposition:
AFFIRMED and REMANDED for sentencing.

Counsel JASON M. SWERGOLD, Assistant United States Attorney (Amanda L.
Houle, Micah W.J. Smith, Assistant United States Attorneys, on the brief), for Geoffrey S.
Berman,{2019 U.S. App. LEXIS 2} United States Attorney for the Southern District of New
York, New York, New York, for Appellant.

YUANCHUNG LEE, Federal Defenders of New York, Inc., New
York, New York, for Defendant-Appellee.
Judges: Before: KATZMANN, Chief Judge, and KEARSE and CHIN, Circuit Judges.

CASE SUMMARYA district court's order granting defendant's Fed. R. Crim. P,. 29 motion to set aside his
conviction on a conspiracy count was affirmed, and the case was remanded for resentencing because,
while the government proved 89 grams of heroin were attributable to the conspiracy, it did not prove the
conspiracy involved the additional 11 grams.

OVERVIEW: HOLDINGS: [1]-The order granting defendant's motion to set aside conviction on a
conspiracy count was affirmed, and the case was remanded for resentencing because, while the
government proved beyond a reasonable doubt 89 grams of heroin were attributable to the conspiracy,
the evidence was insufficient to permit a reasonable jury to find beyond a reasonable doubt the
conspiracy involved an additional 11 grams of heroin necessary to reach the 100-gram threshold, the jury
could not rationally conclude beyond a reasonable doubt a specific yet temporally unknown transaction,
the existence of which was evidenced solely by five words, which were not uttered by either defendant or
the coconspirator, involved heroin provided by the coconspirator, and there was no additional quantity

CIRHOT 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject (o the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

Attachment 6

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 40 of 64

attributable to the coconspirator that defendant could fairly be said to have reasonably foreseen.

OUTCOME: Order affirmed and remanded.

CIRHOT 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

 

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 41 of 64

{924 F.3d 652} Chin, Circuit Judge:

In this case, a jury convicted defendant-appellee John Pauling of conspiring to distribute or possess
with the intent to distribute 100 grams or more of heroin. The parties agree that the government was
required to prove that the heroin in question was the subject of a conspiracy between Pauling and
one of his suppliers, referred to as ?Low? (the ?Pauling-Low conspiracy?), and that the government
proved beyond a reasonable doubt that 89 grams of heroin were attributable to the Pauling-Low
conspiracy. The parties disagree, however, as to whether the government proved that the
Pauling-Low conspiracy involved the additional 11 grams of heroin necessary to reach the 100-gram

threshold.

The district court granted Pauling?s motion pursuant to Federal Rule of Criminal Procedure 29 to set
aside his conviction on the conspiracy count on the ground that the evidence introduced at trial failed
to establish that an additional 11 grams of heroin were attributable{2019 U.S. App. LEXIS 3} to the
Pauling-Low conspiracy. Instead of entering judgment convicting Pauling of violating 21 U.S.C. §§
841(a)(1), 841(b)(1)(B) and 846, it entered judgment finding Pauling guilty of a lesser included
offense, a violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. The former offense carries a
five-year mandatory sentence for violations involving 100 grams or more of heroin, while the latter
offense carries no mandatory minimum and contains no quantity element.1 The government

appeals.

We conclude that the evidence at trial was insufficient to permit a reasonable jury to find beyond a
reasonable doubt that the Pauling-Low conspiracy involved an additional 11 grams of heroin.
Accordingly, we affirm and remand for sentencing.

BACKGROUND
{924 F.3d 653} A. Factual Background2

Between May 25 and July 14, 2016, the Drug Enforcement Administration (7DEA?) intercepted

phone calls between Pauling and various associates, including an individual named ?Low.? On July
14, Pauling was arrested by authorities. Upon his arrest, agents seized from Pauling?s apartment
approximately 600 glassine bags, a digital scale, materials that could be used as a cutting agent, and
other paraphernalia associated with the distribution of controlled substances.

Pauling concedes that the government{2019 U.S. App. LEXIS 4} established at trial that he and Low
conspired to distribute 89 grams of heroin. This was shown through wiretap evidence of four
transactions. On June 26, 2016, Pauling purchased 30 grams of heroin from Low for resale to a
customer named ?Flow.? On June 27, Pauling combined 10 grams of heroin he received from Low
with 20 grams of a cutting agent, for a total of 30 grams of heroin. On July 3, Pauling requested 14
grams of heroin from Low for a customer named ?Steve.? Finally, on July 11, Low supplied Pauling
with 11 grams of heroin, again for Steve, which Pauling cut for a total of 15 grams. The four
transactions thus involved a total of 89 grams of heroin.3

The conversation between Pauling and Steve about the July 3 transaction is at issue in this appeal.
At 1:16 p.m. that day, Pauling spoke to Steve about the quantity of heroin Steve wanted to order:

PAULING: [T]ell me, the count, that?s, you know, tomorrow.

STEVE: I?ll meet you on, hold on one second. I?m on 17, as a matter of fact, same thing as last
time, same thing [as] last time.

PAULING: Where was it? | forgot, shit because there was so many people.

CIRHOT 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 42 of 64

STEVE: Hold on, right, right. |?ma go to, uh, 14th floor.App?x at 122. The parties{2019 U.S.
App. LEXIS 5} agree that the floor number was code for drug quantity, in grams. Approximately
three hours later, at 4:04 p.m., Pauling called Low:

PAULING: Yo um, how we gonna do this cause my man wants four-fourteen right and he be
down tomorrow and | got some other people who want --

LOW: 14?
PAULING: Huh?
LOW: You said 14?

PAULING: Yeah, and | got these other people that want a gram-, two grams shit like that./d. at
124. There is no dispute that the July 3 calls account for 14 grams of heroin attributable to the
Pauling-Low conspiracy, and this amount is included in the 89 grams discussed above. The
parties disagree, however, about whether Steve?s reference to ?same thing as last time? during
the 1:16 p.m. call referred to a prior 14-gram transaction of heroin supplied by Low. The
government argues that it did and that the total quantity of heroin attributable to the Pauling-Low
conspiracy was therefore 103 grams -- just over the 100-gram {924 F.3d 654} threshold required
for the conspiracy count.

The wiretaps also provided information about the relationship between Pauling and Low. Pauling
owed Low money. Pauling was aware that Low had a stash house for his narcotics, and he was
aware that Low?s associate ?Play? worked at{2019 U.S. App. LEXIS 6} the stash house. Pauling
and Low discussed prices. On more than one occasion, they discussed in detail the process of
cutting narcotics and the benefits of certain cutting agents.4 Pauling also indicated on several
occasions that he would help sell Low?s product.5 The government argues that this evidence proved
circumstantially that Pauling and Low conspired to distribute at feast another 11 grams of heroin
beyond the 89 grams discussed above.

B. Procedural History

On July 14, 2016, the DEA arrested Pauling for his alleged involvement with guns and drugs in the
New York City area. The government indicted Pauling on August 18, 2016, on five counts. The
government filed a superseding indictment on January 19, 2017, charging Pauling with eight counts:
(a) conspiring to distribute and to possess with intent to distribute 100 grams or more of mixtures
containing heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846 (?Count One?); (b)
three counts of distributing and possessing with intent to distribute heroin, in violation of 21 U.S.C. §§
812, 841(a)(1), and 841(b)(1)(C); (c) one count of firearms trafficking, in violation of 18 U.S.C. §
922(a)(1)(A) and (a)(2); (d) one count of using, carrying, or possessing a firearm in connection with
the heroin distribution conspiracy charged{2019 U.S. App. LEXIS 7} in Count One, in violation of 18
U.S.C. § 924(c) (?Count Six?); and (e) two counts of possessing a firearm after sustaining a felony
conviction, in violation of 18 U.S.C. § 922(g)(1).

Trial began on February 13, 2017. At the close of the government?s case-in-chief on February 15,
Pauling moved for a judgment of acquittal as to Count One under Federal Rule of Criminal
Procedure 29, citing insufficient evidence to sustain a conviction. The court reserved decision. On
February 16, Pauling conceded in his closing argument that he was guilty of all counts except for
Counts One and Six. The jury returned its verdict later that day, finding Pauling guilty of all but Count
Six.

On March 24, 2017, Pauling renewed his motion under Rule 29 to vacate and set {924 F.3d 655}

CIRHOT 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 43 of 64

aside the portion of the jury?s verdict on Count One finding that at least 100 grams of heroin were
attributable to the Pauling-Low conspiracy. Pauling moved in the alternative for a new trial pursuant
to Rule 33 as to that count. He argued that the July 3 call could not support a jury finding of 28 grams
by including the alleged prior 14-gram transaction and that the 100-gram threshold was not otherwise
proven beyond a reasonable doubt. The government opposed both motions, arguing that the jury
could have reasonably inferred from{2019 U.S. App. LEXIS 8} the July 3 call that the ?same thing
as last time? referred to an earlier transaction in which Pauling sold Steve 14 grams of heroin
sourced from Low. It argued that this prior 14-gram transaction should be included, thus bringing the
total quantity attributable to the Pauling-Low conspiracy to 103 grams. It argued alternatively that the
jury could reasonably infer from the ?close working relationship? between Pauling and Low that their
conspiracy extended ?well beyond? 100 grams. App?x at 216-17.

On June 12, 2017, the district court granted Pauling?s motion to vacate and set aside his conviction
on Count One and entered a verdict of guilty to a lesser included offense. The district court also
conditionally granted Pauling?s motion for a new trial, pending the outcome of this appeal. Pauling?s
sentencing, scheduled for September 13, 2017, was stayed pending this appeal.

DISCUSSION

Pauling does not challenge the jury?s finding that he participated in a conspiracy with Low to
distribute heroin. Nor does he dispute that the evidence established that he directly participated with
Low in the distribution of 89 grams of heroin. We are therefore presented with a single, discrete
question: Whether{2019 U.S. App. LEXIS 9} the government presented evidence sufficient for the
jury to find beyond a reasonable doubt that an additional 11 grams or more of heroin was attributable
to the Pauling-Low conspiracy. The government argues that it did so, relying first on the July 3
telephone call and second on the evidence of an ongoing relationship between Pauling and Low.

|. Applicable Law

The quantity of drugs involved in a violation of § 841(b)(1)(B) is an element of the charged offense,
see United States v. Gonzalez, 420 F.3d 111, 131 (2d Cir. 2005), and the government has the
burden of proving the charged quantity beyond a reasonable doubt, id. at 120. The quantity element
is met only if 27a single conspiracy,? rather than ?separate agreements [that] may have been charged
under the umbrella of a single conspiracy count,? crosses the quantity threshold. United Stafes v.
Barnes, 158 F.3d 662, 670-71 (2d Cir. 1998). Thus, while the evidence at trial established that
Pauling conspired to distribute over 200 grams of heroin with various individuals, see App?x at 202,
it was the government?s burden with respect to Count One to prove that 100 or more of those grams
were attributable to a single conspiracy -- the Pauling-Low conspiracy.

Due process requires that essential elements of a crime be proven beyond a reasonable doubt to
ensure that ?no person shall{2019 U.S. App. LEXIS 10} be made to suffer the onus of a criminal
conviction except upon sufficient proof.? Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct. 2781, 61
L. Ed. 2d 560 (1979); see also In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368
(1970). Rule 29 of the Federal Rules of Criminal Procure is one means of protecting this
constitutional right; it enables the district court to vacate a conviction if it concludes that ?no rational
trier of fact could find guilt beyond a reasonable doubt.? Jackson, 443 {924 F.3d 656} U.S. at 317;
see also United States v. Coplan, 703 F.3d 46, 62 (2d Cir. 2012) (?[W]e will uphold the judgment[] of
conviction if ?any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.?? (quoting Jackson, 443 U.S. at 319)). We review de novo a district court?s grant
of a Rule 29 motion based on a finding that the trial evidence was insufficient to support the jury?s
verdict, applying the same standard the district court applies in review of the evidence. United States

v. Truman, 688 F.3d 129, 139 (2d Cir. 2012).

CIRHOT 3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 44 of 64

A defendant challenging a jury?s guilty verdict ?bears a heavy burden.? United States v. Martoma,
894 F.3d 64, 72 (2d Cir. 2017) (internal quotation marks omitted). This is because, ?[i]n evaluating a
sufficiency challenge, we ?must view the evidence in the light most favorable to the government,
crediting every inference that could have been drawn in the government's favor, and deferring to the
jury's assessment of witness credibility and its assessment of the weight of the evidence.?? /d.
(quoting Coplan, 703 F.3d at 62). This deferential standard of review{2019 U.S. App. LEXIS 11} is
?especially important when reviewing a conviction of conspiracy . . . because a conspiracy by its
very nature is a secretive operation, and'it is a rare case where all aspects of a conspiracy can be
laid bare in court with the precision of a surgeon?s scalpel.? United States v. Pitre, 960 F.2d 1112,
1121 (2d Cir. 1992) (internal quotation marks omitted).

?An inference is not a suspicion or a guess. It is a reasoned, logical decision to conclude that a
disputed fact exists on the basis of another fact that is known to exist.? Siewe v. Gonzales, 480 F.3d
160, 168 (2d Cir. 2007) (alterations omitted) (quoting Bickerstaff v. Vassar Coll., 196 F.3d 435, 448
(2d Cir. 1999)). Impermissible speculation, on the other hand, is ?a complete absence of probative
facts to support the conclusion reached.? Lavender v. Kurn, 327 U.S. 645, 653, 66 S. Ct. 740, 90 L.
Ed. 916 (1946). While we must defer to a jury?s reasonable inferences, we give no deference to
impermissible speculation. United States v. D?Amato, 39 F.3d 1249, 1256 (2d Cir. 1994).

The line between permissible inference and impermissible speculation ?is drawn by the laws of
logic? and not ?judicial idiosyncrasies.? Tose v. First Pa. Bank, N.A., 648 F.2d 879, 895 (3d Cir.
1981), abrogated on other grounds by Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 103
S. Ct. 400, 74 L. Ed. 2d 225 (1982). As the Supreme Court has instructed, ?the essential
requirement is that mere speculation be not allowed to do duty for probative facts, after making due
allowance for all reasonably possible inferences favoring the party whose case is attacked.?
Galloway v. United States, 319 U.S. 372, 395, 63 S. Ct. 1077, 87 L. Ed. 1458 (1943). Thus, ina
criminal case,{2019 U.S. App. LEXIS 12} ?the government must do more than introduce evidence
?at least as consistent with innocence as with guilt.?? D?Amato, 39 F.3d at 1256 (quoting United
States v. Mulheren, 938 F.2d 364, 372 (2d Cir. 1991)).

At times.it may be difficult to distinguish between inference and speculation, as some speculation
may indeed be reasonable. Reasonable speculation occurs when the finder of fact concludes that a
disputed fact exists that is within the realm of possibility, but the conclusion reached is nevertheless
unreasonable because it is not logically based on another fact known to exist. See Langston v.
Smith, 630 F.3d 310, 314, 319 (2d Cir. 2011) (noting distinction between ?reasonable speculation?
and ?sufficient evidence?); Leonard B. Sand et al., Modern Federal Jury Instructions § 6.01 {924
F.3d 657} (2011) (?The process of drawing inferences from facts in evidence is not a matter of
guesswork or speculation. An inference is a deduction or conclusion which . . . the jury [is] permitted
to draw ... from facts which have been established by either direct or circumstantial evidence. ?);
see also O?Laughlin v. O?Brien, 568 F.3d 287, 301-02 (1st Cir. 2009); Newman v. Metrish, 543 F.3d
793, 796-97 (6th Cir. 2008). Indeed, we ?may not credit inferences within the realm of possibility
when those inferences are unreasonable.? United States v. Quattrone, 441 F.3d 153, 169 (2d Cir.

2006).

?[W]here a fact to be proved is also an element of the offense -- here, [drug quantity] -- it is not
enough that the inferences in the government?s favor are{2019 U.S. App. LEXIS 13} permissible.
We must also be satisfied that the inferences are sufficiently supported to permit a rational juror to
find that the element, like all elements, is established beyond a reasonable doubt.? United States v.
Martinez, 54 F.3d 1040, 1043 (2d Cir. 1995); see also Sand et al., supra, § 6.01 (?[W]hether based
upon direct or circumstantial evidence, or upon logical, reasonable inferences drawn from such

CIRHOT 4

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 45 of 64

evidence, [the jury] must be satisfied of the guilt of the defendant beyond a reasonable doubt before
[it] may convict.?). ?[I]t would not satisfy the Constitution to have a jury determine that the defendant
is probably guilty.? United States v. Lorenzo, 534 F.3d 153, 159 (2d Cir. 2008) (internal quotation
marks and alternations omitted).

The drug quantity attributable to a defendant knowingly participating in a drug distribution conspiracy
includes (1) transactions in which he participated directly, (2) transactions in which he did not
personally participate, but where he knew of the transactions or they were reasonably foreseeable to
him, and (3) quantities he agreed to distribute or possess with intent to distribute ?regardless of
whether he ultimately committed the substantive act.? United States v. Jackson, 335 F.3d 170, 187

(2d Cir. 2003).6

To prove the quantity by one of these means beyond a reasonable doubt, the government must
introduce specific evidence of drug quantities,{2019 U.S. App. LEXIS 14} or evidence from which
quantity can, through inference, be logically approximated or extrapolated. See United States v.
Archer, 671 F.3d 149, 163 (2d Cir. 2011) (requiring ?specific evidence? of quantity to sustain
quantity-based enhancement). In the absence of such evidence, a jury?s finding as to drug quantity
is nothing but ?surmise and conjecture.? United States v. Shonubi, 998 F.2d 84, 90 (2d Cir. 1993).
Compare United States v. Shonubi (?Shonubi II?), 103 F.3d 1085, 1092 (2d Cir. 1997) (approving of
method of testing four randomly selected heroin balloons to estimate quantity of heroin contained in
{03 balloons found inside defendant?s body), with id. (disapproving of extrapolation from quantity of
eighth trip that each of seven prior trips contained the same quantity). Thus, while quantities of
controlled substances in a drug distribution conspiracy prosecution may be determined through
extrapolation, approximation, or deduction, there ordinarily must be evidence of known quantities,
which are sufficiently representative of the unknown quantities and from which an approximation of
the unknown quantities can logically be derived. See Archer, 671 F.3d at 163.

Two of our decisions, though summary orders, provide a framework for understanding the role of
representative proof in proving drug quantity. In United States v. Adames, the defendant was{2019
U.S. App. LEXIS 15} convicted at {924 F.3d 658} trial of conspiracy to distribute five or more
kilograms of cocaine, and he challenged the sufficiency of the evidence of quantity. 727 F. App?x 12
(2d Cir. 2018) (summary order). The government introduced evidence linking the defendant to four
seized packages. /d. at 13. The seized packages contained one kilogram, 530 grams, two kilograms,
and 406 grams of cocaine, respectively, Government?s Brief at 5-9, Adames, 727 F. App?x 12 (2d
Cir. 2018) (No. 17-1254) (describing packages 1, 4, 5, and 9), for a total of 3.936 kilograms, Adames,
727 F. App?x at 13. Other evidence linked the defendant to five additional packages of unknown
quantity, which the government was unable to seize. /d. But one of these unseized packages
(package 6) was tracked online from an IP address associated with the defendant?s home and
weighed approximately the same as a seized package (package 5) that contained two kilograms of
cocaine. Government?s Brief, supra, at 8-9. Moreover, package 6 was briefly examined before
delivery, and trial testimony indicated that it contained ?brick shaped? objects. /d. In addition,
although the other unseized packages apparently were never weighed, ?phone records,
witness{2019 U.S. App. LEXIS 16} testimony, and other circumstantial evidence establish[ed] that
these too were parcels of cocaine.? Adames, 727 F. App?x at 13. In light of all the circumstances,
we held that ?the Government presented sufficient evidence for a reasonable jury to infer the
existence of an additional 1.06 kilograms from the aggregate of the additional unseized packages.?

Id. at 14.

In United States v. Martinez, the defendant challenged a drug-quantity enhancement at sentencing.
133 F. App?x 762 (2d Cir. 2005) (summary order).7 It was undisputed that the defendant was
responsible for helping to build nine vehicle ?traps? in three cars used to hide packages of cocaine.

CIRHOT 5

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 46 of 64

Id. at 763-64. The government seized cocaine in one of those traps, which contained 16 kilograms,
and evidence showed that the defendant carried 19 kilograms from another vehicle. /d. at 765. A trial
witness testified that he saw the defendant carrying another 20 kilograms of cocaine. /d. The district
court concluded that the defendant was responsible for over 150 kilograms ?by averaging the three
known quantities attributable to [the defendant] -- 16, 19, and 20 kilograms -- and multiplying by nine,
the number of traps [defendant] built.? /d. We vacated the drug-quantity{2019 U.S. App. LEXIS 17}
enhancement, noting that ?[t]he average quantity of cocaine seized or unloaded from the three cars
is not ?specific evidence? of the quantity of cocaine actually transported in the nine traps built by
[the defendant]? because 7it is quite possible that the traps were used to transport some other
contraband? and the evidence relied upon was not sufficiently reliable. /d.

Adames and Martinez illustrate how the total drug quantity attributable to a defendant can (and
cannot) be inferred or extrapolated from known quantities. In Adames, it was reasonable to infer from
evidence of four seized packages, each containing a range of from 406 grams to two kilograms of
cocaine, that a total of at least an additional 1.06 kilograms of cocaine was contained in five
unseized packages, one of which was known to have a similar weight to a seized package containing
two kilograms of cocaine. The seized packages were sufficiently representative of the unseized
packages to support the inference {924 F.3d 659} that the unseized packages contained enough
cocaine to reach the quantity threshold. By contrast, in Martinez, it was not reasonable to infer from
evidence of two vehicle traps containing 16 and 19{2019 U.S. App. LEXIS 18} kilograms of cocaine
and testimony that the defendant carried a package of approximately 20 kilograms of cocaine that
each of nine traps in three different cars contained the average of the three known quantities. The
seized packages were not sufficiently representative of the unseized packages to support the
inference that the seized and unseized packages contained a similar quantity of cocaine. A similar
lack of representativeness arose in Shonubi Il, in which we rejected the inference that each of seven
prior trips contained the same quantity of drugs as was seized in the eighth trip. 103 F.3d at 1092.

Il. Application

The government argues that it presented evidence sufficient for the jury to find beyond a reasonable
doubt that an additional 11 grams or more of heroin was attributable to the Pauling-Low conspiracy.
It relies first on the July 3 telephone call and second on the evidence of an ongoing relationship
between Pauling and Low. We discuss each in turn.

1. The July 3 Phone Call

The government argues that the evidence permitted the jury to infer that an additional 14 grams of
heroin was attributable to the Pauling-Low conspiracy by virtue of the July 3 phone call, in which the
buyer mentioned{2019 U.S. App. LEXIS 19} that he wanted the ?same thing as last time? while
placing an order for 14 grams of heroin. App?x at 122. While we agree that the words ?same thing
as last time? could have been a reference to a prior 14-gram sale of heroin by Pauling to Steve, we
hold that no reasonable jury could have found beyond a reasonable doubt that those 14 grams were
sourced by Low. See Piaskowski v. Bett, 256 F.3d 687, 693 (7th Cir. 2001) (?Although a jury may
infer facts from other facts that are established by inference, each link in the chain of inferences
must be sufficiently strong to avoid a lapse into speculation.?). ‘

On the present record, the jury could not rationally conclude beyond a reasonable doubt that a
specific yet temporally unknown transaction, the existence of which is evidenced solely by five words
-- which were not uttered by either Pauling or Low -- involved heroin provided by Low. The jury did
not hear evidence as to who provided the heroin in this prior transaction, when the transaction
occurred, or what the circumstances were. To conclude so much on the basis of so little amounts to
impermissible speculation. Indeed, trial testimony and wiretap evidence established that Pauling had

CIRHOT 6

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 47 of 64

other suppliers, any one of whom could have supplied{2019 U.S. App. LEXIS 20} the heroin for that
prior transaction. See Trial Tr. at 175, 183; App?x at 83-84, 88, 98, 100, 103, 127. And while the
government introduced evidence that Pauling distributed over 200 grams of heroin, App?x at 202, it
did not show that as much as half of that heroin was supplied by Low. Accordingly, without something
more, the jury could not reasonably have concluded beyond a reasonable doubt that the words

?same thing as last time? referred to an additional 14 grams of heroin supplied by Low.

2. The Ongoing Relationship

The government argues that even if the July 3 phone call did not prove that Pauling purchased an
additional 14 grams of heroin from Low, it would have been rational for the jury to conclude, based
on the evidence of their ongoing relationship, that Pauling and Low conspired {924 F.3d 660} to
distribute at least an additional 11 grams of heroin. Proof of drug quantity may be established
through proof of an agreement to distribute or possess with intent to distribute, regardless of whether
the substantive act was actually completed. See Jackson, 335 F.3d at 181. The government asserts
that there is ?concrete evidence of Pauling?s specific plans to continue to fill large orders through
Low, which were disrupted{2019 U.S. App. LEXIS 21} by Pauling?s arrest,? and that the jury could
reasonably have inferred that this agreement contemplated 11 or more grams of heroin.
Government?s Br. at 35.

In support of this argument, the government points to the following. First, Pauling and Low mixed
and cut heroin together. Second, Pauling sold 89 grams of heroin sourced from Low. Third, Pauling
and Low discussed a customer from Queens, which Pauling described as ?good? and ?already
established.? App?x at 116. Fourth, Pauling knew that Low?s operation was large enough to require
one worker and a stash house. Finally, Pauling and Low had specific discussions in which they
appeared to contemplate future distribution of drugs. For instance, on July 12, just before Pauling
was arrested, Low told Pauling that he had ?a nice amount of that shit left,? to which Pauling replied,
?1 got you, I, 1?m a be hittin? you . .. when, um, dude calls me.? /d. at 146. According to the
government, it would be rational for a jury to infer, for example, that a ??nice? amount was at least
enough to fill one of Pauling?s large orders,? that is, between 14 and 30 grams. Government?s Br. at

35.

Over the course of the 17-day period from June 26 to July 12, 2016, Low{2019 U.S. App. LEXIS 22}
supplied Pauling with 89 grams of heroin over four transactions -- an average of 22.25 grams per
transaction, with a low of 14 grams and a high of 30 grams. While it is certainly within the realm of
possibility that the reference to ?a nice amount? meant 14 grams or 30 grams of heroin, it also could
have referred to a lesser quantity -- something more than the one- or two-gram sales that sometimes
occurred but less than the 11 grams needed to reach the 100-gram threshold. See Quattrone, 441
F.3d at 169 (noting that ?courts may not credit inferences within the realm of possibility when those
inferences are unreasonable?). On the present record, the conclusion that ?a nice amount? means
11 grams or more may be reasonable speculation, but it is still speculation and therefore is an
insufficient basis on which to rest a guilty verdict.8 See Langston, 630 F.3d at 314; see also
O?Laughlin, 568 F.3d at 302 (?The instant facts may support a reasonable speculation that
O?Laughlin was the assailant, but not sufficient evidence to establish his guilt. Taken together, the
circumstantial evidence in this case, even when drawing all reasonable inferences in favor of the
prosecution, does not permit any rational jury to conclude that O?Laughlin was the assailant beyond
a{2019 U.S. App. LEXIS 23} reasonable doubt.?); Newman, 543 F.3d at 796-97 (?Although
circumstantial evidence alone can support a conviction, there are times that it amounts to only a
reasonable speculation and not to sufficient evidence. . . . [W]here the evidence taken in the {924
F.3d 661} light most favorable to the prosecution creates only a reasonable speculation that [an
element of the crime is met], there is insufficient evidence to satisfy the Jackson standard.?).

CIRHOT 7

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
_and terms and conditions of the Matthew Bender Master Agreement.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 48 of 64

Because of the lack of representative proof of the quantity represented by a ?nice? amount, the
instant case is more like Martinez and Shonubi II than Adames.

And even assuming it was reasonable for the jury to infer that Pauling and Low conspired to
distribute an additional 11 or more grams of heroin, ?[wJe must also be satisfied that the inferences
are sufficiently supported to permit a rational juror to find that the [quantity] element . . . is
established beyond a reasonable doubt.? Martinez, 54 F.3d at 1043. In this case, we are not satisfied
that the proof adduced by the government at trial could permit any rational trier of fact to conclude,
beyond a reasonable doubt, that Pauling and Low conspired to distribute an additional 11 grams of
heroin. See Jackson, 443 U.S. at 320 (?[I]t could not seriously be argued that such{2019 U.S. App.
LEXIS 24} a ?modicum? of evidence could by itself rationally support a conviction beyond a
reasonable doubt.?). Accordingly, the district court correctly determined that there was insufficient
evidence to support the jury?s finding that Pauling and Low conspired to distribute 100 grams or
more of heroin and, thus, properly granted Pauling?s Rule 29 motion.

Our conclusion is supported by decisions of other courts. Many of our sister circuits have reversed
convictions where proof of drug quantity was speculative on facts analogous to these. See United
States v. Navarrette-Aguilar, 813 F.3d 785, 793, 796 (9th Cir. 2015) (rejecting government?s
argument that ?pattern? of drug dealing between conspirators ?allowed the jury to infer a preexisting
agreement to distribute? 250 additional grams of heroin because ?it would be speculative to infer
that the defendants agreed to any future transactions such that they would reach the one kilogram
mark?); United States v. Daniels, 723 F.3d 562, 571 (5th Cir. 2013) (rejecting government?s
argument that distribution of five kilograms of cocaine was inferable from evidence of distribution of
roughly 1.5 kilograms of cocaine to one buyer, combined with evidence of sales to six other buyers,
because, ?without more evidence as to the quantity of these other sales,? finding of five kilograms
was mere speculation);{2019 U.S. App. LEXIS 25} United States v. Hickman, 626 F.3d 756, 768-70
(4th Cir. 2070) (rejecting government?s argument that the four-month course of conduct between
supplier and distributor was ?part of something larger? such that jury could infer an additional 174
grams of heroin because it would be based on a ?hunch or intuition,? and jury cannot ?simply guess
at the magnitude or frequency of unknown criminal activity? (internal quotation marks omitted)).

To the extent the government separately argues that the substantial interactions between Pauling
and Low proved that additional quantities distributed by Low were reasonably foreseeable to Pauling,
we agree that such an inference would be reasonable. But even so, based on the evidence here, no
jury could reasonably conclude that any specific quantity of heroin was attributable to Low, beyond
the undisputed 89 grams. The fact that Low?s operation involved a stash house and a worker, and
that Pauling was aware of these facts, is simply not specific evidence of drug quantity. In the

absence of any evidence indicating the quantities generally (or specifically) associated with Low?s
operation, quantity is not inferable. There is, therefore, no additional quantity attributable to Low that
Pauling could fairly be said to{2019 U.S. App. LEXIS 26} have reasonably foreseen.

wee

{924 F.3d 662} Although this is a close case that tests the boundary that exists between the drawing
of a permissible inference and impermissible speculation, only surmise and guesswork could lead a
jury to determine that Pauling and Low conspired to distribute an additional 11 grams of heroin. ?We
are obliged to view the evidence with all reasonable inferences drawn in the Government?s favor,
but we may not permit that rule to displace the even more important rule that all elements of an
offense must be proven beyond a reasonable doubt.? Martinez, 54 F.3d at 1049 (Newman, J.,
dissenting). While one could argue, based on reasonable speculation, that it was ?likely? or
?probable? that Low and Pauling agreed to distribute an additional 11 grams of heroin, the

CIRHOT 8

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

 
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 49 of 64

government had to prove more than likelihood or probability -- it had to prove an agreement to
distribute (or possess with intent to distribute) an additional 11 or more grams of heroin beyond a
reasonable doubt. See Lorenzo, 534 F.3d at 159 (noting that ?it would not satisfy the Constitution to
have a jury determine that the defendant is probably guilty? (internal quotation marks and
alternations omitted)).

Because the government failed to do so, the district court{2019 U.S. App. LEXIS 27} correctly
determined, viewing all of the evidence in the light most favorable to the government and crediting
every inference in its favor, that the evidence at trial was insufficient to support a jury finding that
100 or more grams of heroin were attributable to the Pauling-Low conspiracy.

CONCLUSION

For the reasons set forth above, the judgment of the district court is AFFIRMED. The case is
REMANDED for sentencing.

CIRHOT 9

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 50 of 64

sentence reduction, "(1) the original sentence must have been ‘based on! the Sentencing Guidelines,
and (2) the amendment must have lowered the Guidelines range ‘applicable to' the defendant at the
time of the original sentencing." United States v. Leonard, 844 F.3d at 107.

1. "Based On”

Although Gonzalez was sentenced above the 78-to-97-month Guidelines range calculated by the
district court (and the 63-to-78-month range referenced in his 1 1(c)(1)(C) agreement), we conclude
for the reasons stated in United States v. Leonard, 844 F.3d at 107-12, that his 101-month sentence
was "based on" the Guidelines as that requirement was construed by justices in the majority in
Freeman v. United States, 564 U.S. 522, 131 S. Ct. 2685, 180 L. Ed. 2d 519 (2011).

The Freeman plurality held that, where a district court accepts an{2017 U.S. App. LEXIS 3}
11(c)(1)(C) agreement, "§ 3582(c)(2) modification proceedings should be available to permit the
district court to revisit a prior sentence to whatever extent the sentencing range in question was a
relevant part of the analytic framework the judge used to... approve the agreement." Freeman v.
United States, 564 U.S. at 530. "[I]f the judge uses the [calculated] sentencing range as the
beginning point to explain the decision to deviate from it, then the Guidelines are in a real sense a
basis for the sentence." /d, at 529.

Here, the district court independently calculated Gonzalez's applicable Guidelines range before
agreeing to the parties’ stipulated sentence of 101 months, explaining that such an upward departure
Was "reasonable and understandable" to'reflect criminal "conduct for which [Genzalez was! not caing .
to be prosecuted." App'x Sched. D. at 11; see United States v. Leonard, 844 F.3d at 109-10 (stating
that Freeman plurality "appear[ed] to recognize the possibility that a sentence can be ‘based on’ the
Guidelines even if departing or varying from the applicable Guidelines range"). In sum, it was only
after explicitly considering the applicable Guidelines range in conjunction with the 18 U.S.C. §
3553(a) factors that the district court imposed the agreed-upon 11(c)(1)(C) sentence. On this record,
we conclude that, under the Freeman{2017 U.S. App. LEXIS 4} plurality's rationale for decision,
Gonzalez's sentence was "based on" the Guidelines. See Freeman v. United States, 564 U.S. at 534
(stating that "judge's decision to accept the [1 1(c)(1)(C)] plea and impose the recommended

sentence is likely to be based on the Guidelines").

{680 Fed. Appx. 49} The district court's statement that the difference between its own Guidelines
calculation and that in the plea agreement was "not going to make any difference whatsoever"
warrants no different conclusion. App'x Sched. D. at 10. This statement can be read simply as an
observation that "based on" its Guidelines calculation, it deemed the agreed-upon sentence an
appropriate departure in jight of other § 3553(a) factors. , “ =

The Freeman concurrence identifies the parties! 11(c)(1)(C) agreement, rather than the district
court's Guidelines calculation, as critical to the "based on” analysis. See Freeman v. United States,
564 U.S. at 539 (Sotomayor, J., concurring in the judgment) (stating that defendant is eligible for
relief where plea agreement "makel[s} clear that the basis for the specified term is a Guidelines
sentencing range applicable to the offense to which the defendant pleaded guilty"). The concurrence
stated that its reasoning was not limited to sentences within a specified Guidelines range, but also
applied to departures that{2017 U.S. App. LEXIS 5} were determined by reference to the Guidelines.
See id. at 543 n.9; United States v. Leonard, 844 F.3d at 110. In Gonzalez's plea agreement, the
parties detailed a Guidelines calculation for both counts of the information before agreeing that "an
upward departure and non-Guidelines sentence [of 101 months’ imprisonment] pursuant to
Guidelines § 5K2.21 (dismissed and uncharged conduct) is appropriate." App'x Sched. C. at 9. This
language makes clear that the basis for the agreed-upon sentence was the identified Guidelines
range, with an upward departure specifically authorized by the Guidelines.

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use
of this product is subject to the restrictions and terms and conditions of the Matthew Bender Master

Agreement.
Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 51 of 64

In urging otherwise, the government suggests that the stipulated above-Guidelines sentence is based
at least in part on its agreement not to file a prior-felony information pursuant to 21 U.S.C. § 851,
While the agreement represents that no such information will be filed, it makes no mention of that
forbearance as a sentencing factor, Only U.S.S.G. § 5K2.21 is cited to Support the departure. We do
not understand the Freeman concurrence to support looking beyond this ground. See Freeman v.
United States, 564 U.S. at 538 (Sotomayor, J., concurring in the judgment) (rejecting idea that "§
3582(c)(2) calls upon district courts to engage in a free-ranging search through the parties’
negotiating history"). The government's separate contention that the agreed-upon sentence
represented{2017 U.S. App. LEXIS 6} a reduction from potential mandatory minimums fails for the
same reason.

Accordingly, we conclude that Gonzalez's sentence was "based on" a Guidelines sentencing range
as that requirement has been construed in the Freeman plurality and concurring opinions.

2. "Applicable To"

Where a defendant pleads guilty pursuant to an 11(c)(1)(C) agreement, his applicable Guidelines
range for purposes of determining § 3582(c)(2) eligibility is "that determined by the court as set forth
in the Guidelines, without regard to the parties' agreement to a different calculation, and before the
exercise of any departure or variance discretion." United States v. Leonard, 844 F.3d at 113. The
district court here determined that Gonzalez's applicable Guidelines range was 78 to 97 months'
inipiiscrment, Amendment 782 lowered. that range to 63.to 78 months. Sed U.S.S.G., Supp. to App. -
C., Amend. 782 (Nov. 2014). oe

Because Gonzalez was sentenced to a term of imprisonment based on a subsequently lowered
sentencing range and because the subsequent amendment lowered his applicable Guidelines range,
he is eligible for a sentence reduction under {680 Fed. Appx. 50} § 3582(c)(2). We are, therefore,
obliged to vacate the challenged order of denial and to remand the case. In doing so, however, we
note that even{2017 U.S. App. LEXIS 7} if a defendant is eligible for a sentence reduction, it
remains within the discretion of the district court to determine whether such a reduction is warranted
under the circumstances of the case. See Dilfon v. United States, 560 U.S, 817, 826-27, 130 S. Ct.
2683, 177 L. Ed. 2d 274 (2010). We take no position as to whether such a reduction is warranted in
this particular case, or, if warranted, the appropriate extent of a reduction. See id.; United States v.
Borden, 564 F.3d 100, 104 (2d Cir. 2009).

3. Conclusion
We have considered the parties’ remaining arguments and coriclude that they are without merit.
Accordingly, the order of the district court is VACATED, and the case is REMANDED for further
proceedings.

¢

 

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use
of this product is subject to the restrictions and terms and conditions of the Matthew Bender Master

Agreement.

 
U3/25/ZUZU
AO 243 (Rev.oyi7) Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 52 of 64

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY

 

 

 

 

 

 

 

United States District Court [District MiPOLE Paulas VW VAMLLA
Name (wider which you were convicted): ; Docket or Case No.:
Tose [eof PA — CO UMN _ b/7-2R- 00322 “00 (
Place of Confinement: Prisoner No.: .
Al iwi LOW : 3141 7-O64
UNITED STATES OF AMERICA Movant (inchide name under which convicted)
Vv. - DY a
Se se KolDAll - COWLES

 

 

ios)

MOTION

(a) Name and location of court which entered the judgment of conviction you are challenging:
Uj. DISTRIET Cowtt (RIODIE DISTRICT of REM SY [vita//A
929 welnat SHEET , (YARLIS bailey [4 17 lox GUGR

(b) Criminal docket or case number (if you know): _// /7-CR -0022) —00/

 

(a) Date of the judgment of conviction (if you know):
(b) Date of sentencing: Mac 26 -POLO

Length of sentence: — / 10 —Moitths
Nature of crime (all counts): oo ( U.56e. Sec ftOM/S SH/ CA JCI ) i 816

 

 

 

(a) What was your plea? (Check one) -
(1) Not guilty (2) Guilty (3) Nolo contendere (no contest) [|

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
what did you plead guilty to and what did you plead not guilty to?

Violation 2! usc 4l (A) (0, 644
If you went to trial, what kind of trial did you have? (Check one) J ury|.__| Judge only [|

Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes |_| No| |

Page2of 13 ©

 
03/25/2020 Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 53 of 64
AO 243 (Rev. 09/17)

8.

9.

Did you appeal from the judgment of conviction? Yes [ | No

If you did appeal, answer the following: .

(a) Nameofcourt: _AN\DDIE DreTRict of Penn sy lvania. PA
(b) Docket or case number (if youknow): |. 1 7-CR-Of 222 -cCol

(c) Result:
(d) Date of result (if you know):

(e) Citation to the case (if you know):

 

 

 

(f) Grounds raised:

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes [| No
If “Yes,” answer the following:

 

(1) Docket or case number (if you know):
(2) Result: :

 

 

(3) Date of result (if you know): a susie
(4) Citation to the case (if you know):

 

(5) Grounds raised:

 

Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
concerning this judgment of conviction in any court?

Yes [| No

If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:

(2) Docket or case number (if you know):
(3) Date of filing (if you know):

 

 

 

Page3of 13 —
UUs CUI CULU

AO 243 (Rev.09/17) Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 54 of 64
(4) Nature of the proceeding:

(5) Grounds raised:

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes [| No[ x]
(7) Result:-
(8) Date of result (if you know):

 

 

(b) If you filed any second motion, petition, or application, give the same information:
(1) Name of court:

 

(2) Docket of case number (if you know):
(3) Date of filing (if you know):

(4) Nature of the proceeding:

(5) Grounds raised:

 

 

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?
Yes [| No

(7) Result:

(8) Date of result (if you know):

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, pétition,

 

 

or application?

(1) First petition: Yes No
(2) Second petition: Yes [| _ No

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

 

Page 4 of 13

 

 

 

 

 
03/25/2020 Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 55 of 64
AO 243 (Rev. 09/17)

12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: Lue Fecti: Asst-o F Counsel Counsel Awe F ly tittwnce to bE SELLER
outswe Lee Ache! Strtie of Cauithiy
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Recent Deeisious dain Chante je PaE Chin efiwniuttes Claims
Ihobtcnen BYE Coit of Réltvavit Con. AKAN) Cerulue t fo OE
wsen FoR Enthddtentul fuyws€s.

 

(b) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes [| No

(2) Ifyou did not raise this issue in your direct appeal, explain why:

oy

Tuchbective Asst of Cease, ssegbettliny of Ud bee spHaagf, EE Ch degpes
Ue 4Ue LAN GUAGE oF 44E (AW ANI SPYFUE |

(c) Post-Conviction Proceedings:

 

(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes |] No
(2) ‘If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes | | No

Page 5 of 13

 
U3/29/ZU2U ;
AO 243 (Rev.o/17) CAS€ 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 56 of 64

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes[_ | /No[<] ,

(6) Ifyour answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue: Tue FFEftvE Ast. of Cacasel

FT ff : r : 7 ss = .
Grounp Two: Syéttectwe Agt.p»f Causdl Caustl Alymeo beh mee te bE Stubble
ONEO ol 4 PSR Retupt fliet did pli have suf Pictu piedltid yf EWA OEY. «-
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
‘ /) , ; f? y “dt e Lif Ya, #
Th & fed A PROUES Ste SRY Sf oF Lytht $é / dts hin NE, FRM ICH / (Ae iv
i / cs a : ee 19 few ppt
Ek hoks ae Me judléco he titinen UML Sie Cuual Allepted . A (OR [SC for
f , “ = OC etd kt CR AASLS Ha Cee?
Hart did nwt have sufiictu, Midis of REMEBMUEY 7d Sufpete 7

de Piyhable Aecurdey létdiiiy 70 4A GT perdsuapuist CAS well 4S
(ft 2 f es oe

Lot Armestament? ) yiolATCM

 

(b) Direct Appeal of Ground Two:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [| No

Page 6 of 13

 

 

 
03/25/2020 Case 1:17-cr-00222-JEJ -Document 59 Filed 05/29/20 Page 57 of 64
AO 243 (Rev. 09/17)

(2) Ifyou did not raise this i issue in your direct appeal, explain why: 2 BS
Fue Kec hve Aste. v Cie gel, Mttybes fe hip ot ures ssoxtad ORM S CAMMY
harmtul EKG / hie Age7 UMMEMS FAO LM ANMGS JAd CALS A&P SSIAUE 5S

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [] No| X|
(2) If you answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes No

(4) Did you appeal frorn the denial of your motion, petition, or application?:

Yes No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [| No

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

_(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue: Juelketwe ASG « of Cnmse{

 

Page 7 of 13

 

 

 
03/25/2020 ao |
A0283 (Rev, 0/17) CAS€ 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 58 of 64
GROUND THREE: Fucthetve Asst of CAM stl, Colusel Al wAué fa_ hive fe titted
salle) outsive Natonnl Cbistacity) Cobhect Gucltliacs swulin fo ls Chiage
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
ie ee la BY Ctigel
7 he lw 5 muy ce Ekkos Gui dh file Uh Speke ee CAMS E ite Y Cz
4 1 , “eds FoOH EGE.
ie Ade 0 be. (2 SHUM ER | Sf 2 not Ain ‘hip ltl fr Kg ls , tatieht F

wits iegaly seudete fo 4 Utlikhte Guideliwes kA@ae

 

(b) Direct Appeal of Ground Three:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes|_ | No| |

(2) if you did not raise this i issue: in your direct appeal, explain. why: , oe. anys
TuelPireve Ate ut Cyanst, thel of vadefsfanuadG of PAE FIAT 5

dive tt Came to seateulile Dif at MAT nt)

(c) Post-Conviction Proceedings: .

 

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes|__| No

(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition: |

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes | | No <]

Page 8 of 13

 

 

 
03/25/2020 Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 59 of 64
AO 243 (Rev. 09/17)

(6) Ifyour answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue: Guehepive Asst ot Cornngeel

 

GROUND FOUR: KALOME

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

(b) Direct Appeal of Ground Four:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [| No

(2) Ifyou did not raise this issue in your direct appeal, explain why:

Molle

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [| No

(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Page 9 of 13

 

 
03/25/2020
A0243 (Rev. ov/i7) Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 60 of 64

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes | | No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [| No

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) Ifyour answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue: Ko ERouu)

 

13. Is there any ground in this motion that you have not previously presented in some federal court? Ifso, which
ground or grounds have not been presented, and state your reasons for not presenting them:

wee ‘ Mirae os f= : se Pn fl By if?
All (avvslds ALE ALA Y PRESUMED PUE To Zee} Fecftve ASIF ¢:

Counsel »

 

Page 10 of 13

 

 
03/25/2020 Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 61 of 64
AO 243 (Rev. 09/17)

14.

15,

16.

V7.

Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
you are challenging? ~ ‘Yes [| _No

If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised.

 

Give the name and address, if known, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At the preliminary hearing:

Kristine wi senburger
(b) At the arraignment and plea:

 

(c) At the trial:

 

(d) At sentencing:

 

(e) On appeal:
ho SE

 

(f) In any post, conviction proceeding:

tho SE

(g) On appeal from any ruling against you in a post-conviction proceeding:

flo SE

 

Were you sentenced on more than one, court of an indictment, or on more than one indictment, in the same court

_and at the same time? - Yes [| No

Do you have any future sentence to serve after i complete the sentence for the judgment that you are

challenging? - Yes [| No

(a) Ifso, give name and location of court that a the other sentence you will serve in the future:

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
sentence to be served in the future? Yes No [|

Page 1) of 13

 

 
Wwe ow OU

AO 243 (Rev. 09/17) Case 1:17-cr-00222-JEJ Document 59 Filed 05/29/20 Page 62 of 64

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

Motion (5 finely fle Pee FAP |

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (““AEDPA”) as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or
(4) the date on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.

Page 12 of 13

 

 
08/25/2020 Case 1:17-cr-00222-JEJ Document 59. Filed 05/29/20 Page 63 of 64

AO 243 (Rev. 09/17)

4

at _ —_—, P
Therefore. movant asks that the Court erant the following relief, (Cecluc P1aU/ of TaMe AMO SUpep (SEO
Release fo the Coppicl (As 4 matter of LAus) fo FT 7- moatyis.

 

or any other relief to which movant may be entitled.

MOME
Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion

under 28 U.S.C. § 2255 was placed in the prison mailing system on 5-26-2022
(month, date, year)

 

 

Executed (signed) on MAY - 2 6 th Zo ZO (date)

A
heats oli [ss
ature of Van .

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

Page 13 of 13

 

 
 
 
  
  

== Ste Sey aii - 3 iV) i Th =TISe
SO ens Roldan -~ Guino nes CERTIFIED MAIL
Ne~ 2\917-064
Lsé. CL Allenwood Low
te Bes ie 7ou9 e260 Good 7O?74 1020

Bite Deer PA 17827

 

   
   

z YS, POSTAGE PAID
ou a WHITE DEER,
S ie 17108 $0
Ql \o R2305K136972-08
3 Ww
5 eo
=
Ue RECEIVED
o HARRISBURG, PA
wo :
= MAY 29 2620
aa f
nee
QO —_—_
a =
5 aaa =
a (O° Llerk Bergud aide
SS District of Pennsylvanca
5%. 22% Walnut street |
rar Harrisburg, PA 1TIOB-94U19
rs a ee
“a
2) -
- |
